EXHIBIT 10.10.2
 

--------------------------------------------------------------------------------

 
SECOND AMENDMENT
TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER
 
Dated as of September 30, 2008
 
among


BUILDING MATERIALS HOLDING CORPORATION,
 
BMC WEST CORPORATION
AND OTHER SUBSIDIARY GUARANTORS,




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Joint Lead Arranger, Joint Book Manager, Swingline
Lender and
L/C Issuer,


JPMORGAN CHASE BANK, N.A.,
as Documentation Agent
 
and
 
THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO


J.P. MORGAN SECURITIES INC.,
Joint Lead Arranger and Joint Book Manager
 

--------------------------------------------------------------------------------

 




SECOND AMENDMENT
TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER


This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER
(this “Amendment”) dated as of September 30, 2008, by and among (i) BUILDING
MATERIALS HOLDING CORPORATION, a Delaware corporation (“Holdings”), as borrower,
(ii) BMC WEST CORPORATION, a Delaware corporation (the “Company”), and certain
other affiliates of Holdings, as guarantors, (iii) the Lenders party to the
Credit Agreement referenced below, (iv) JPMORGAN CHASE BANK, N.A., as
Documentation Agent, and (v) WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo”), as L/C Issuer, Swingline Lender, Joint Lead Arranger, Joint Book
Manager and Administrative Agent.


A. WHEREAS, Holdings, the Company and the other Guarantors, the Lenders and the
Administrative Agent are parties to a Second Amended and Restated Credit
Agreement, dated as of November 10, 2006, as amended by a First Amendment to
Second Amended and Restated Credit Agreement and Waiver, dated as of February
29, 2008 (as so amended, the “Credit Agreement”).


B. WHEREAS, by written notice dated July 29, 2008 (the “Notice Letter”),
Holdings notified the Administrative Agent of certain Defaults under the Credit
Agreement as more specifically described in such Notice Letter (such Defaults
specified in the Notice Letter, the “Specified Defaults”).


C. WHEREAS, in light of the Specified Defaults, Holdings has requested that the
Majority Lenders agree to certain amendments to the Credit Agreement.


D. WHEREAS, the Majority Lenders have agreed to such request, subject to the
terms and conditions hereof.


Accordingly, the parties hereto agree as follows:


SECTION 1. Definitions; Interpretation.


(a) Terms Defined in Credit Agreement. All capitalized terms used in this
Amendment (including in the preamble and recitals hereof) and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.
 
(b) Interpretation. The rules of interpretation set forth in Section 1.02 of the
Credit Agreement shall be applicable to this Amendment and are incorporated
herein by this reference.
 
SECTION 2. Amendments to the Credit Agreement; Waiver of Specified Defaults.
 
(a) Amendments. The Credit Agreement shall be amended as follows, effective as
of the date of satisfaction of the conditions set forth in Section 3 of this
Amendment:
 

--------------------------------------------------------------------------------


 

(i)
Section 1.01 of the Credit Agreement (captioned “Certain Defined Terms”) shall
be amended as follows:




(A)
The defined term “Account” shall be amended and restated in its entirety as
follows:
 
““Account” means an account (as that term is defined in the UCC).”

 

(B)
A new defined term “Account Debtor” shall be inserted in alphabetical order as
follows:
 
““Account Debtor” means any Person who is obligated on an Account.”

 

(C)
The defined term “Applicable Fee Amount” shall be amended and restated in its
entirety as follows:
 
““Applicable Fee Amount” means, with respect to the Commitment Fees, 0.50%, and,
with respect to the Standby Letter of Credit fees payable hereunder, 5.25%.”

 

(D)
The defined term “Applicable Margin” shall be amended and restated in its
entirety as follows:
 
““Applicable Margin” means, with respect to Base Rate Loans, 3.25%, and, with
respect to Offshore Rate Loans, 5.25%.”

 
(A) A new defined term “Appraised Value of Real Estate Collateral” shall be
inserted in alphabetical order as follows:



(E)
““Appraised Value of Real Estate Collateral” means the appraised Dollar value of
the Mortgaged Property that is subject to a valid and perfected first priority
Lien in favor of the Administrative Agent (subject only to Permitted Liens),
such Dollar value to be as determined from time to time by an appraisal company
selected by the Administrative Agent. As of the Second Amendment Effective Date,
the most recent Appraised Value of Real Estate Collateral is $218,908,002, as
reflected on the schedule attached to the Borrowing Base Certificate delivered
on the Second Amendment Effective Date.”

 

(F)
A new defined term “BMCI” shall be inserted in alphabetical order as follows:
 
““BMCI” means BMC Insurance, Inc., a Hawaii corporation.”

 
2

--------------------------------------------------------------------------------


 

(G)
A new defined term “BMCI Liquidation” shall be inserted in alphabetical order as
follows:
 
““BMCI Liquidation” means (i) the liquidation of BMCI, (ii) the distribution or
other transfer of all cash, cash equivalents and other securities held by BMCI
to Holdings, (iii) the conversion of all such cash equivalents and other
securities to cash through the orderly disposition thereof and (iv) the wind
down and cessation of operations of BMCI.”

 
(H)
The defined term “Borrowing Base” shall be amended and restated in its entirety
as follows:



““Borrowing Base” means, as of any date of determination, the result of:


a. 70% of the (A) amount of Eligible Accounts less the (B) Warranty Reserve less
(C) the Gift Certificate Reserve, plus
 
b. 50% of (A) the value of Eligible Inventory (other than Truss and Millwork
Inventory) less (B) the Inventory Vendor Discount Reserve less (C) the Inventory
Volume Rebate Reserve, plus
 
c. 25% of (A) the value of Eligible Truss and Millwork Inventory less (B) the
Truss and Millwork Vendor Discount Reserve less (C) the Truss and Millwork
Volume Rebate Reserve, plus
 
d. 75% of the Fixed Assets Orderly Liquidation Value (or 60% of net book value
of Eligible Fixed Assets (which as of the Second Amendment Effective Date is
$_________)), prior to receipt by Administrative Agent of the first appraisal
determining the Fixed Assets Orderly Liquidation Value), plus
 
e. 50% of the Appraised Value of Real Estate Collateral, minus
 
f. the Rent Reserve plus the aggregate amount of other reserves, if any,
established by the Administrative Agent in the exercise of its Permitted
Discretion.”
 
3

--------------------------------------------------------------------------------


 

(I)
A new defined term “Cash Balance” shall be inserted in alphabetical order as
follows:

 
““Cash Balance” means, at any time, the aggregate Dollar amount of all cash and
cash equivalents of Holdings and its Subsidiaries held in deposit accounts,
securities accounts or otherwise, as determined in accordance with GAAP, but
including, without limitation, any cash or cash equivalents held in a Cash
Collateral Account without regard to how the account balance is accounted for on
Holdings’ financial statements.”
 

(J)
A new defined term “Cash Collateral Account” shall be inserted in alphabetical
order as follows:

 
““Cash Collateral Account” means that certain securities account with account
number _____ held at _____ (or such other interest-bearing deposit accounts held
at Wells Fargo Bank, N.A. or its Affiliates satisfactory to the Administrative
Agent) in the name of the Administrative Agent, for itself and on behalf of and
for the benefit of the Lenders, in which cash shall from time to time be
deposited pursuant to the Loan Documents as additional collateral for the
Obligations.”
 

(K)
The defined term “Cash Collateralize” shall be amended and restated in its
entirety as follows:

 
““Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the applicable Lenders, as additional collateral for the L/C
Obligations or the Obligations, as the case may be, pursuant to the Loan
Documents, cash or deposit account balances. Derivatives of such term shall have
corresponding meaning.
 

(L)
A new defined term “Collateral Access Agreement” shall be inserted in
alphabetical order as follows:



““Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Holdings’ or its Subsidiaries’ books and records, Inventory or equipment, in
each case, in form and substance reasonably satisfactory to Administrative
Agent.”
 
4

--------------------------------------------------------------------------------





(M)
A new defined term “Collected and Available Cash” shall be inserted in
alphabetical order as follows:



““Collected and Available Cash” means, at any time, the aggregate Dollar amount
of all cash and cash equivalents constituting good and available funds of
Holdings and its Subsidiaries, deposited into deposit accounts and concentrated
into concentration accounts of Holdings and its Subsidiaries.”



(N)
The defined term “Commercial Letter of Credit” shall be amended by deleting the
text “ordinary course of business” and replacing it with the text “Ordinary
Course of Business”.




(O)
The defined terms “Consolidated Net Income”, “Consolidated Net Worth”, and
“Consolidated Total Assets” shall be deleted.




(P)
A new defined term “Costs of Goods Sold From Continuing Operations” shall be
inserted in alphabetical order as follows:



““Costs of Goods Sold From Continuing Operations” means, for any period, costs
of goods sold of Holdings and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, but exclusive of costs of goods sold
of the Wind-Down Business Units.”
 

(Q)
A new defined term “Costs of Goods Sold From Wind-Down Business Units” shall be
inserted in alphabetical order as follows:



““Costs of Goods Sold From Wind-Down Business Units” means, for any period,
costs of goods sold of the Wind-Down Business Units for such period determined
in accordance with GAAP.”



(R)
The defined term “Disposition” shall be amended by adding an additional sentence
at the end of the definition thereof as follows:



““For purposes of Section 2.08(a)(iii), a Disposition shall not include the
sale, lease, conveyance or other disposition of property (other than real estate
and other fixed assets) of the Wind-Down Business Units.”
 
5

--------------------------------------------------------------------------------


 
(S)
The defined term “EBITDA” shall be amended and restated in its entirety as
follows:

 
““EBITDA From Continuing Operations” means, for any period, the sum of Gross
Profit From Continuing Operations for such period minus Selling, General and
Administrative Expenses From Continuing Operations for such period plus (to the
extent deducted in determining Gross Profit From Continuing Operations pursuant
to clause (b) of the definition thereof or to the extent included in Selling,
General and Administrative Expenses From Continuing Operations, and without
duplication) (i) depreciation expense and amortization expense for such period,
(ii) restructuring, charges relating to the shutdown or relocation of facilities
and other like charges and professional fees and costs attributable to the
restructuring of Holdings’ consolidated operations; provided, however, that such
charges shall not exceed $700,000 per month, (iii) other nonrecurring items
attributable to the restructuring of Holdings’ consolidated operations as may
from time to time be agreed to by the Administrative Agent and the Documentation
Agent in their reasonable discretion, (iv) non-cash impairment charges of
goodwill and other intangibles, (v) non-cash share based compensation costs;
provided, however, that such costs shall not exceed $750,000 per month, (vi)
severance and early retirement costs attributable to the restructuring of
Holdings’ consolidated operations; provided, however, that such costs shall not
exceed $500,000 per month; (vii) the write-off or write-down of fixed assets
attributable to the restructuring of Holdings’ consolidated operations; (viii)
the write-off or write-down of operating leases attributable to the
restructuring of Holdings’ consolidated operations; and (ix) fees and costs of
attorneys and other professional advisors relating to the negotiation and
documentation of the Second Amendment; all calculated for Holdings and its
Subsidiaries on a consolidated basis for such period in accordance with GAAP.”


(T)
A new defined term “EBITDA From Wind-Down Business Units” shall be inserted in
alphabetical order as follows:



““EBITDA From Wind-Down Business Units” means, for any period, the sum of Gross
Profit From Wind-Down Business Units for such period minus Selling, General and
Administrative Expenses From Wind-Down Business Units for such period plus (to
the extent deducted in determining Gross Profit From Wind-Down Business Units
pursuant to clause (b) of the definition thereof or to the extent included in
Selling, General and Administrative Expenses From Wind-Down Business Units, and
without duplication) (i) depreciation expense and amortization expense for such
period, (ii) non-cash impairment charges of goodwill and other intangibles,
(iii) the write-off or write down of fixed assets at “wind down” locations; (iv)
the write-off, write down or reserves for bad debt of operating leases at “wind
down” locations; (v) the write-off or write down of receivables at “wind down”
locations; and the (vi) the write-off or write down of inventory at “wind down”
locations; all calculated for the Wind-Down Business Units for such period in
accordance with GAAP.”
 
6

--------------------------------------------------------------------------------


 

(U)
A new defined term “Eligible Accounts” shall be inserted in alphabetical order
as follows:



““Eligible Accounts” means those Accounts created by Holdings or any Guarantor
in the ordinary course of its business, that arise out of such Person’s sale of
goods or rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by Administrative Agent in Administrative Agent’s Permitted Discretion
to address the results of any audit performed by Administrative Agent from time
to time after the Second Amendment Effective Date. Eligible Accounts shall not
include the following (unless the Administrative Agent has imposed a reserve in
the respect of the relevant Accounts), without duplication:


a. Accounts that the Account Debtor has failed to pay within 60 days of original
due date or Accounts with selling terms of more than 30 days,
 
b. Accounts owed by an Account Debtor (or its Affiliates) where 20% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,
 
c. Accounts with respect to which the Account Debtor is owed a credit by
Holdings or any Guarantor, to the extent of such credit,
 
7

--------------------------------------------------------------------------------


 
d. Accounts consisting of late fees or similar finance charges with respect to
Accounts deemed ineligible under clause (a) above,
 
e. Accounts subject to a contra account or with respect to which the Account
Debtor is otherwise a creditor of Holdings or any Guarantor, has or has asserted
a right of setoff, or has disputed its obligation to pay all or any portion of
the Account, to the extent of such contra account, claim, right of setoff, or
dispute,
 
f. Accounts with respect to which the Account Debtor is subject to an Insolvency
Proceeding, is not Solvent, has gone out of business, or as to which Holdings or
any Guarantor has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,
 
g. Accounts with respect to which the Account Debtor has made a deposit or other
advance payment, to the extent of such deposit or advance payment,
 
h. Accounts with respect to which the Account Debtor is owed premiums by
Holdings or any Guarantor for WRAP insurance, to the extent of such premiums,
 
i. Accounts arising from services subject to a performance bond or other Surety
Instrument,
 
j. Accounts with respect to which the Account Debtor is an Affiliate of Holdings
or an employee or agent of Holdings or any Affiliate of Holdings,
 
k. Accounts with cash-on-delivery, cash-in-advance or similar selling terms,
 
l. Accounts with respect to which the Account Debtor is a school, school
district or other similar payor,
 
m. Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Holdings has complied, to
the reasonable satisfaction of Administrative Agent, with the Assignment of
Claims Act, 31 USC §3727), or (ii) any state of the United States,
 
8

--------------------------------------------------------------------------------


 
n. Accounts with respect to which the Account Debtor has earned an allowance or
rebate, to the extent of such allowance or rebate,
 
o. Accounts evidenced by a promissory note or other instrument,
 
p. Accounts evidencing billings in excess of costs, to the extent of such
excess,
 
q. Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional,
 
r. Accounts that are not payable in Dollars,
 
s. Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States, or (ii) is not
organized under the laws of the United States or any state thereof, or (iii) is
the government of any foreign country or sovereign state, or of any state,
province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(y) the Account is supported by an irrevocable letter of credit reasonably
satisfactory to Administrative Agent (as to form, substance, and issuer or
domestic confirming bank) that has been delivered to Administrative Agent and is
directly drawable by Administrative Agent, or (z) the Account is covered by
credit insurance in form, substance, and amount, and by an insurer, reasonably
satisfactory to Administrative Agent,
 
t. Accounts with respect to an Account Debtor whose total obligations owing to
Holdings and the Guarantors exceed 20% (such percentage, as applied to a
particular Account Debtor, being subject to reduction by Administrative Agent in
its Permitted Discretion if the creditworthiness of such Account Debtor
deteriorates) of all Eligible Accounts, to the extent of the obligations owing
by such Account Debtor in excess of such percentage; provided, however, that, in
each case, the amount of Eligible Accounts that are excluded because they exceed
the foregoing percentage shall be determined by Administrative Agent based on
all of the otherwise Eligible Accounts prior to giving effect to any
eliminations based upon the foregoing concentration limit,
 
9

--------------------------------------------------------------------------------




u. Accounts, the collection of which Administrative Agent, in its Permitted
Discretion, believes to be doubtful by reason of the Account Debtor’s financial
condition,
 
v. Accounts that are not subject to a valid and perfected first priority Lien in
favor of the Administrative Agent,
 
w. Accounts with respect to which (i) the goods giving rise to such Account have
not been shipped and billed to the Account Debtor, or (ii) the services giving
rise to such Account have not been performed and billed to the Account Debtor,
 
x. Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity”


(V)
A new defined term “Eligible Fixed Assets” shall be inserted in alphabetical
order as follows:



““Eligible Fixed Assets” means the fixed assets (other than real estate) of
Holdings and the Guarantors that comply with each of the representations and
warranties respecting Eligible Fixed Assets made in the Loan Documents and that
are not excluded as ineligible by virtue of one or more of the excluding
criteria set forth below; provided, however, that such criteria may be revised
from time to time by Administrative Agent in Administrative Agent’s Permitted
Discretion to address the results of any audit or appraisal performed by
Administrative Agent from time to time after the Second Amendment Effective
Date. An item of fixed assets shall not be included in Eligible Fixed Assets
(unless the Administrative Agent has imposed a reserve in the respect of the
relevant fixed assets), without duplication, if:


a. Holdings or any Guarantor does not have good, valid, and marketable title
thereto,
 
b. it is not located at one of the locations in the continental United States
set forth on Schedule 1.01A, as such Schedule may be amended from time to time
(or in-transit from one such location to another such location),
 
10

--------------------------------------------------------------------------------


 
c. it is located on real property leased by Holdings or any Guarantor or in a
contract warehouse, in each case, unless either (1) it is subject to a
Collateral Access Agreement executed by the lessor or warehouseman, as the case
may be, and unless it is segregated or otherwise separately identifiable from
goods of others, if any, stored on the premises, or (2) a Rent Reserve has been
imposed in respect of the Fixed Assets located at such location,
 
d. it is not subject to a valid and perfected first priority Lien in favor of
the Administrative Agent.


(W)
A new defined term “Eligible Inventory” shall be inserted in alphabetical order
as follows:



““Eligible Inventory” means Inventory consisting of first quality finished goods
held for sale in the ordinary course of Holdings’ or any Guarantor’s business,
that complies with each of the representations and warranties respecting
Eligible Inventory made in the Loan Documents, and that is not excluded as
ineligible by virtue of one or more of the excluding criteria set forth below;
provided, however, that such criteria may be revised from time to time by
Administrative Agent in Administrative Agent’s Permitted Discretion to address
the results of any audit or appraisal performed by Administrative Agent from
time to time after the Second Amendment Effective Date. In determining the
amount to be so included, Inventory shall be valued at the lower of cost or
market on a basis consistent with Holdings’ historical accounting practices. An
item of Inventory shall not be included in Eligible Inventory if (unless the
Administrative Agent has imposed a reserve in the respect of the relevant
Inventory), without duplication:


a. Holdings or any Guarantor does not have good, valid, and marketable title
thereto,
 
b. it is not located at one of the locations in the continental United States
set forth on Schedule 1.01A, as such Schedule may be amended from time to time
(or in-transit from one such location to another such location),
 
c. it is located on real property leased by Holdings or any Guarantor or in a
contract warehouse, in each case, unless (1) it is subject to a Collateral
Access Agreement executed by the lessor or warehouseman, as the case may be, and
unless it is segregated or otherwise separately identifiable from goods of
others, if any, stored on the premises, or (2) a Rent Reserve has been imposed
in respect of the Inventory located at such location,
 
11

--------------------------------------------------------------------------------


 
d. it is not subject to a valid and perfected first priority Lien in favor of
the Administrative Agent,
 
e. it consists of goods returned or rejected by Holdings’ or any Guarantor’s
customers,
 
f. it consists of goods that are obsolete or slow moving, restrictive or custom
items, work-in-process (other than Truss and Millwork Inventory), raw materials,
or goods that constitute spare parts, packaging and shipping materials, supplies
used or consumed in Holdings’ or any Guarantor’s business, bill and hold goods,
defective goods, “seconds,” or Inventory acquired on consignment,
 
g. it consists of non-perpetual Inventory,
 
h. it consists of special order Inventory, or
 
i. it consists of racks and pallets Inventory.



(X)
A new defined term “Eligible Truss and Millwork Inventory” shall be inserted in
alphabetical order as follows:

 
““Eligible Truss and Millwork Inventory” means Eligible Inventory consisting of
Truss and Millwork Inventory.”
 

(Y)
A new defined term “Excess Cash Flow” shall be inserted in alphabetical order as
follows:

 
““Excess Cash Flow” means, for any period, (i) EBITDA From Continuing Operations
for such period minus (ii) the sum of (A) Capital Expenditures for such period
to the extent permitted under Section 8.21, (B) taxes paid in cash during such
period and (C) payments of principal and interest paid in cash during such
period in respect of Indebtedness permitted under Section 8.05, in each case,
for Holdings and its Subsidiaries on a consolidated basis in accordance with
GAAP.”
 
12

--------------------------------------------------------------------------------


 

(Z)
A new defined term “Fixed Assets Orderly Liquidation Value” shall be inserted in
alphabetical order as follows:



““Fixed Assets Orderly Liquidation Value” means the Dollar amount that is
estimated to be recoverable in an orderly liquidation of the Eligible Fixed
Assets net of all associated costs and expenses of such liquidation, such Dollar
amount to be as determined from time to time by an appraisal company selected by
the Administrative Agent.”



(AA)
A new defined term “Gift Certificate Reserve” shall be inserted in alphabetical
order as follows:
 
““Gift Certificate Reserve” means, as of any date of determination, a Dollar
amount equal to Holdings’ and its Subsidiaries’ accrued liabilities for
outstanding gift certificates as of such date.”




(BB)
A new defined term “Gross Profit From Continuing Operations” shall be inserted
in alphabetical order as follows:
 
““Gross Profit From Continuing Operations” means, for any period, (a) Total
Sales From Continuing Operations for such period minus (b) Costs of Goods Sold
From Continuing Operations for such period.”




(CC)
A new defined term “Gross Profit From Wind-Down Business Units” shall be
inserted in alphabetical order as follows:
 
““Gross Profit From Wind-Down Business Units” means, for any period, (a) Total
Sales From Wind-Down Business Units for such period minus (b) Costs of Goods
Sold From Wind-Down Business Units for such period.”




(DD)
The defined term “Indebtedness” shall be amended by deleting the text “ordinary
course of business” and replacing it with the text “Ordinary Course of
Business”.




(EE)
A new defined term “Interest Coverage Ratio” shall be inserted in alphabetical
order as follows:
 
““Interest Coverage Ratio” means, as of the last day of any fiscal quarter, the
ratio of (i) EBITDA From Continuing Operations to (ii) Interest Expense paid in
cash, in each case, for the period of four fiscal quarters ended on such date.”

 

(FF)
A new defined term “Inventory” shall be inserted in alphabetical order as
follows:



““Inventory” means inventory (as that term is defined in the UCC).”
 
13

--------------------------------------------------------------------------------


 

 
(GG)
A new defined term “Inventory Vendor Discount Reserve” shall be inserted in
alphabetical order as follows:
 
““Inventory Vendor Discount Reserve” means, as of any date of determination, (i)
100% minus the Truss and Millwork Inventory Percentage multiplied by (ii) the
amount of reserves that Holdings has recorded in its books as of such date, in
accordance with GAAP, in respect of vendor discounts earned on Holdings’ and its
Subsidiaries’ Inventory.”




 
(HH)
A new defined term “Inventory Volume Rebate Reserve” shall be inserted in
alphabetical order as follows:
 
““Inventory Volume Rebate Reserve” means, as of any date of determination, (i)
100% minus the Truss and Millwork Inventory Percentage multiplied by (ii) the
amount of reserves that Holdings has recorded in its books as of such date, in
accordance with GAAP, in respect of rebates earned by vendors relating to volume
purchases of Holdings’ and its Subsidiaries’ Inventory.”




 
(II)
A new defined term “L/C Cash Collateral Account” shall be inserted in
alphabetical order as follows:
 
““L/C Cash Collateral Account” means one or more non-interest bearing deposit
accounts held at Wells Fargo Bank, N.A. in the name of the Administrative Agent,
for itself and on behalf of and for the benefit of the L/C Issuer and the
Revolving Lenders, in which cash shall from time to time be deposited pursuant
to the Loan Documents as additional collateral for the L/C Obligations.




 
(JJ)
A new defined term “Leverage Ratio” shall be inserted in alphabetical order as
follows:



““Leverage Ratio” means, as of the last day of any fiscal quarter, the ratio of
(i) Total Funded Debt on such date to (ii) EBITDA From Continuing Operations for
the period of four fiscal quarters ended on such date.”



(KK)
A new defined term “Liquidity” shall be inserted in  alphabetical order as
follows:



““Liquidity” means, at any time, a Dollar amount equal to (i)(A) the Borrowing
Base then in effect plus (B) (to the extent a positive number) (1) the Cash
Balance at such time minus (2) $15,000,000, minus (ii) the Effective Amount of
all Revolving Loans, Swingline Loans and L/C Obligations at such time.”


14

--------------------------------------------------------------------------------





 
(LL)
A new defined term “OFAC” shall be inserted in alphabetical order as follows:



““OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.”



 
(MM)
A new defined term “Ordinary Course of Business” shall be inserted in
alphabetical order as follows:



““Ordinary Course of Business” means, in respect of any transaction involving a
Loan Party, the ordinary course of such Loan Party’s business, and undertaken by
such Loan Party in good faith and not for purposes of evading any covenant or
restriction in any Loan Document.”



 
(NN)
A new defined term “Permitted Discretion” shall be inserted in alphabetical
order as follows:



““Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.”



 
(OO)
The defined term “Permitted Swap Obligations” shall be amended by (A) inserting
the word “Specified” before the phrase “Swap Contracts”, and (B) deleting the
text “ordinary course of business” and replacing it with the text “Ordinary
Course of Business.”




 
(PP)
A new defined term “PIK Interest” shall be inserted in alphabetical order as
follows:



““PIK Interest” has the meaning specified in Section 2.10(a).”



 
(QQ)
A new defined term “PIK Margin” shall be inserted in alphabetical order as
follows:



““PIK Margin” means 2.75%.”



 
(RR)
A new defined term “Rent Reserve” shall be inserted in alphabetical order as
follows:
 
““Rent Reserve” means, as of any date of determination and without duplication
for multiple classes of eligible assets held at any particular location, a
Dollar amount equal to (i) three multiplied by (ii) the aggregate monthly rent
payable by Holdings and its Subsidiaries in respect of all real property leased
by Holdings and its Subsidiaries and all contract warehouses, in each case,
where Eligible Inventory or Eligible Fixed Assets are located.”

 
15

--------------------------------------------------------------------------------


 

 
(SS)
A new defined term “Sanctioned Entity” shall be inserted in alphabetical order
as follows:



““Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.”



 
(TT)
A new defined term “Sanctioned Person” shall be inserted in alphabetical order
as follows:



““Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.”



 
(UU)
A new defined term “Solvent” shall be inserted in alphabetical order as follows:



““Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.”



 
(VV)
A new defined term “Second Amendment” shall be inserted in alphabetical order as
follows:



““Second Amendment” shall mean the Second Amendment to Second Amended and
Restated Credit Agreement and Waiver dated as of September __, 2008, among
Holdings, the Guarantors, the Lenders and the Administrative Agent.”



 
(WW)
A new defined term “Second Amendment Effective Date” shall be inserted in
alphabetical order as follows:



““Second Amendment Effective Date” means the “Effective Date” under and as
defined in the Second Amendment.”
 
16

--------------------------------------------------------------------------------





 
(XX)
A new defined term “Selling, General and Administrative Expenses From Continuing
Operations” shall be inserted in alphabetical order as follows:



““Selling, General and Administrative Expenses From Continuing Operations”
means, for any period, selling, general and administrative expenses of Holdings
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP, but exclusive of selling, general and administrative
expenses of the Wind-Down Business Units.”



 
(YY)
A new defined term “Selling, General and Administrative Expenses From Wind-Down
Business Units” shall be inserted in alphabetical order as follows:

 
““Selling, General and Administrative Expenses From Wind-Down Business Units”
means, for any period, selling, general and administrative expenses of the
Wind-Down Business Units for such period determined in accordance with GAAP.”



 
(ZZ)
The defined term “Subsidiary” shall be amended by inserting the text “7.19, ”
immediately before the text “8.03”.




 
(AAA)
The defined term “Surety Bond Reserve” shall be deleted.




 
(BBB)
A new defined term “Swap Provider” shall be inserted in alphabetical order as
follows:



““Swap Provider” means any Person that at the time such Person entered into a
Specified Swap Contract with Holdings was a Lender or any Affiliate of any
Lender.



 
(CCC)
A new defined term “Total Funded Debt” shall be inserted in alphabetical order
as follows:



““Total Funded Debt” means, as of any date of determination, all (i)
indebtedness for borrowed money as of such date (excluding any capitalized
interest), plus(ii) obligations in respect of Capital Leases as of such date, in
each case, of Holdings and its Subsidiaries on a consolidated basis in
accordance with GAAP, including all Term B Loans, Revolving Loans, Swingline
Loans and L/C Obligations.”
 
17

--------------------------------------------------------------------------------


 

(DDD)
A new defined term “Total Sales From Continuing Operations” shall be inserted in
alphabetical order as follows:

 
““Total Sales From Continuing Operations” means, for any period, total sales of
Holdings and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP, but exclusive of total sales of the Wind-Down Business
Units.”



 
(EEE)
A new defined term “Total Sales From Wind-Down Business Units” shall be inserted
in alphabetical order as follows:

 
““Total Sales From Wind-Down Business Units” means, for any period, total sales
of the Wind-Down Business Units for such period determined in accordance with
GAAP.”



 
(FFF)
A new defined term “Truss and Millwork Inventory” shall be inserted in
alphabetical order as follows:



““Truss and Millwork Inventory” means Inventory consisting of trusses and
millwork.”



 
(GGG)
A new defined term “Truss and Millwork Inventory Percentage” shall be inserted
in alphabetical order as follows:

 
““Truss and Millwork Inventory Percentage” means, as of any date of
determination, the percentage of Holdings’ and its Subsidiaries’ total Inventory
consisting of Truss and Millwork Inventory as of such date.”



 
(HHH)
A new defined term “Truss and Millwork Vendor Discount Reserve” shall be
inserted in alphabetical order as follows:



““Truss and Millwork Vendor Discount Reserve” means, as of any date of
determination, (i) the Truss and Millwork Inventory Percentage multiplied by
(ii) the amount of reserves that Holdings has recorded in its books as of such
date, in accordance with GAAP, in respect of vendor discounts earned on
Holdings’ and its Subsidiaries’ Inventory.”



 
(III)
A new defined term “Truss and Millwork Volume Rebate Reserve” shall be inserted
in alphabetical order as follows:
 
““Truss and Millwork Volume Rebate Reserve” means, as of any date of
determination, (i) the Truss and Millwork Inventory Percentage multiplied by
(ii) the amount of reserves that Holdings has recorded in its books as of such
date, in accordance with GAAP, in respect of rebates earned by vendors relating
to volume purchases of Holdings’ and its Subsidiaries’ Inventory.”

 
18

--------------------------------------------------------------------------------


 

 
(JJJ)
A new defined term “Warranty Reserve” shall be inserted in alphabetical order as
follows:



““Warranty Reserve” means, as of any date of determination, the amount of
reserves that Holdings has recorded in its books as of such date, in accordance
with GAAP, in respect of actual or estimated warranty claims relating to
products or services provided by Holdings and its Subsidiaries.”



 
(KKK)
A new defined term “Wind-Down Business Units” shall be inserted in alphabetical
order as follows:



““Wind-Down Business Units” means the business units identified on Schedule
1.01B.”



 
(LLL)
A new defined term “Wind-Down of Non-Core Operations” shall be inserted in
alphabetical order as follows:

 
““Wind-Down of Non-Core Operations” means the termination or transfer of all
employees and the cessation of business operations (within the meaning of
Section 165 of the Code) of the Wind-Down Business Units.”



 
(ii)
Section 2.01 of the Credit Agreement (captioned “Amounts and Terms of Commitment
and Loans”) shall be amended by amending and restating the first two sentences
of Section 2.01(b) as follows:



“On the terms and subject to the conditions of this Agreement, each Revolving
Lender severally agrees to advance to Holdings from time to time during the
period beginning on the Effective Date and ending on the Revolving Loan Maturity
Date such loans (each such loan, a “Revolving Loan”) in Dollars as Holdings may
request under this Section 2.01(b); provided, however, that (i) after giving
effect to any Borrowing of Revolving Loans, (A) the Effective Amount of all
Revolving Loans and Swingline Loans and the Effective Amount of all L/C
Obligations shall not exceed the combined Revolving Commitments of the Revolving
Lenders, (B) the Effective Amount of the Revolving Loans of any Revolving Lender
plus the participation of such Revolving Lender in the Effective Amount of all
L/C Obligations and in the Effective Amount of all Swingline Loans shall not at
any time exceed such Revolving Lender’s Revolving Commitment and (C) the
Effective Amount of all Revolving Loans, Swingline Loans and L/C Obligations
shall not exceed the Borrowing Base then in effect. Within the limits of each
Revolving Lender’s Revolving Commitment, and subject to the other terms and
conditions hereof, Holdings may borrow under this Section 2.01(b), prepay under
Section 2.07 and reborrow under this Section 2.01(b).”
 
19

--------------------------------------------------------------------------------


 

 
(iii)
Section 2.05 of the Credit Agreement (captioned “Termination or Reduction of
Commitments”) shall be amended by deleting the parenthetical “(except pursuant
to Section 2.01(f))”.




 
(iv)
Section 2.06 of the Credit Agreement (captioned “Swingline Loans”) shall be
amended by amending and restating the proviso in the first sentence thereof as
follows:



“provided that at no time shall (i) the sum of the Effective Amount of all
Swingline Loans plus the Effective Amount of all Revolving Loans plus the
Effective Amount of all L/C Obligations exceed the combined Revolving
Commitments of the Revolving Lenders, (ii) the Effective Amount of all Swingline
Loans exceed the Swingline Commitment and (iii) the Effective Amount of all
Revolving Loans, Swingline Loans and L/C Obligations exceed the Borrowing Base
then in effect.”



(v)
Section 2.08 of the Credit Agreement (captioned “Mandatory Prepayments of Loans;
Mandatory Commitment Reductions”) shall be amended as follows:

 



 
(A)
Section 2.08(a)(ii) shall be amended and restated in its entirety as follows:



“(ii) If at any time the Effective Amount of all Revolving Loans and Swingline
Loans plus the Effective Amount of all L/C Obligations exceeds the combined
Revolving Commitments of the Revolving Lenders, Holdings shall immediately, and
without notice or demand, prepay the outstanding principal amount of the
Revolving Loans, Swingline Loans and L/C Borrowings by an amount equal to the
applicable excess in the following order of priority: first, Holdings shall
prepay any L/C Borrowings then outstanding up to an amount equal to the
applicable excess; second, Holdings shall prepay the Swingline Loans then
outstanding up to an amount equal to any remaining excess; and third, Holdings
shall prepay the Revolving Loans then outstanding up to an amount equal to any
remaining excess.”
 
20

--------------------------------------------------------------------------------


 

 
(B)
Section 2.08(a)(iii) shall be amended and restated in its entirety as follows:

 
“(iii) If Holdings, the Company or any other Subsidiary shall at any time make
or agree to make a Disposition, then (A) Holdings shall promptly notify the
Administrative Agent of such Disposition (including notice of the amount of the
estimated Net Proceeds to be received by Holdings, the Company or such other
Subsidiary in respect thereof), and (B) promptly upon, and in no event later
than one (1) Business Day after, receipt by Holdings, the Company or such other
Subsidiary of the Net Proceeds of such Disposition, Holdings shall prepay the
Term B Loans in an aggregate amount equal to 100% of the amount of the Net
Proceeds of such Disposition; provided, however, that with respect to any
Non-Wholly-Owned Subsidiary, Holdings shall only be required to prepay the Term
B Loans as provided above in an amount equal to the ratable portion of the Net
Proceeds received by such Non-Wholly-Owned Subsidiary based on Holdings’ direct
or indirect interest in such Non-Wholly-Owned Subsidiary; and provided further,
however, that if the Net Proceeds of any Disposition are less than $100,000,
then Holdings may delay the prepayment of the Term B Loans required under this
Section 2.08(a)(iii) until such time as aggregate Net Proceeds from Dispositions
in respect of which a prepayment under this Section 2.08(a)(iii) has not been
made exceed $100,000.”



 
(C)
Section 2.08(a)(v) shall be amended and restated in its entirety as follows:



“(v) If at any time the Effective Amount of all Revolving Loans and Swingline
Loans plus the Effective Amount of all L/C Obligations exceeds the Borrowing
Base then in effect, Holdings shall immediately, and without notice or demand,
prepay the outstanding principal amount of the Revolving Loans, Swingline Loans
and L/C Borrowings and Cash Collateralize the L/C Obligations by an amount equal
to the applicable excess in the following order of priority: first, Holdings
shall prepay any L/C Borrowings then outstanding up to an amount equal to the
applicable excess; second, Holdings shall prepay the Swingline Loans then
outstanding up to an amount equal to any remaining excess; third, Holdings shall
prepay the Revolving Loans then outstanding up to an amount equal to any
remaining excess; and fourth, Holdings shall Cash Collateralize the L/C
Obligations then outstanding up to an amount equal to any remaining excess in
accordance with Section 3.07.”
 
21

--------------------------------------------------------------------------------


 

 
(D)
Section 2.08(a)(vii) shall be amended by (1) re-designating such Section as
Section 2.08(a)(xi) and (2) amending and restating such Section in its entirety
as follows:



“(xi) Any prepayments pursuant to this Section 2.08 shall be subject to Section
4.04 and applied, first, to any Base Rate Loans then outstanding and then to
Offshore Rate Loans with the shortest Interest Periods remaining. Holdings shall
pay, together with each prepayment under this Section 2.08, accrued interest
(other than PIK Interest, except as otherwise provided in Section 2.10(b)) on
the amount of any Loans prepaid and any amounts required pursuant to Section
4.04. Prepayments of Term B Loans shall be applied to reduce the Term B Loans
with respect to each remaining installment of principal pro rata in accordance
with the then remaining installments payable under Section 2.09(a).”



 
(E)
New Sections 2.08(a)(vii), 2.08(a)(viii), 2.08(a)(ix) and 2.08(a)(x) shall be
inserted as follows:



“(vii) If Holdings, the Company or any other Subsidiary shall at any time or
from time to time receive cash, checks or other cash equivalent financial
instruments in respect of the BMCI Liquidation (other than any such items
received on or prior to the Second Amendment Effective Date and applied to
prepay the Term B Loans) (“BMCI Liquidation Proceeds”), then promptly upon, and
in no event later than one (1) Business Day after, receipt by Holdings, the
Company or such other Subsidiary of BMCI Liquidation Proceeds, Holdings shall
prepay the outstanding principal amount of the Revolving Loans, Swingline Loans
and L/C Borrowings and Cash Collateralize the Obligations by an aggregate amount
equal to 100% of the Dollar amount of such BMCI Liquidation Proceeds in the
following order of priority: first, Holdings shall prepay any L/C Borrowings to
the extent L/C Borrowings in a sufficient amount are then outstanding; second,
Holdings shall prepay the Swingline Loans to the extent Swingline Loans in a
sufficient amount are then outstanding; third, Holdings shall prepay the
Revolving Loans to the extent Revolving Loans in a sufficient amount are then
outstanding; and fourth, Holdings shall Cash Collateralize the Obligations in
accordance with Section 2.17.
 
22

--------------------------------------------------------------------------------


 
(viii) If Holdings, the Company or any other Subsidiary shall at any time or
from time to time receive cash, checks or other cash equivalent financial
instruments from any Governmental Authority in respect of the anticipated
federal tax refunds for tax years 2006 and 2007 and the state tax refunds for a
tax year 2008 net operating loss carryback (all such amounts net of settlement
payments for open audit years, “Tax Refund Proceeds”), then promptly upon, and
in no event later than one (1) Business Day after, receipt by Holdings, the
Company or such other Subsidiary of Tax Refund Proceeds, Holdings shall (A)
prepay the Term B Loans in an aggregate amount equal to 70% of the Dollar amount
of such Tax Refund Proceeds and (B) prepay the outstanding principal amount of
the Revolving Loans, Swingline Loans and L/C Borrowings and Cash Collateralize
the Obligations by an aggregate amount equal to 30% of the Dollar amount of such
Tax Refund Proceeds in the following order of priority: first, Holdings shall
prepay any L/C Borrowings to the extent L/C Borrowings in a sufficient amount
are then outstanding; second, Holdings shall prepay the Swingline Loans to the
extent Swingline Loans in a sufficient amount are then outstanding; third,
Holdings shall prepay the Revolving Loans to the extent Revolving Loans in a
sufficient amount are then outstanding; and fourth, Holdings shall Cash
Collateralize the Obligations in accordance with Section 2.17.


(ix) If as of the close of business on any Business Day the balance in the Cash
Collateral Account on such day exceeds $25,000,000, then Holdings shall within
one (1) Business Day, and without notice or demand, prepay the outstanding
principal amount of the Revolving Loans, Swingline Loans and L/C Borrowings and
Cash Collateralize the Obligations by an amount equal to the applicable excess
in the following order of priority: first, Holdings shall prepay any L/C
Borrowings then outstanding up to an amount equal to the applicable excess;
second, Holdings shall prepay the Swingline Loans then outstanding up to an
amount equal to any remaining excess; third, Holdings shall prepay the Revolving
Loans then outstanding up to an amount equal to any remaining excess; and
fourth, Holdings shall Cash Collateralize the Obligations in accordance with
Section 2.17.
 
23

--------------------------------------------------------------------------------


 
(x) Following the end of each fiscal year of Holdings, commencing with the
fiscal year ending December 31, 2010, Holdings shall prepay the Term B Loans in
an aggregate amount equal to 75% of Excess Cash Flow for such fiscal year. Each
prepayment pursuant to this Section 2.08(a)(x) shall be made on or prior to the
date that is five Business Days after the date on which financial statements are
delivered pursuant to Section 7.01 with respect to the fiscal year for which
Excess Cash Flow is being calculated.”



 
(F)
Section 2.08(c) shall be amended by deleting the text “Section 2.01(a)(iii),
2.01(a)(iv), 2.01(a)(v) or 2.01(a)(vi)” and replacing with the text “Section
2.08(a).”

 

(vi)
Section 2.10 of the Credit Agreement (captioned “Interest”) shall be amended as
follows:




 
(A)
Section 2.10(a) shall be amended and restated in its entirety as follows:



“(a) (i) Subject to Section 2.10(c) below, each Revolving Loan and Term B Loan
shall bear interest on the outstanding principal amount thereof from the
applicable Borrowing Date at a rate per annum equal to (A) the greater of the
Offshore Rate and 3.00% or (B) the Base Rate, as the case may be (and subject to
Holdings’ right to convert to other Types of Loans under Section 2.04), plus the
Applicable Margin; and (ii) each Swingline Loan shall bear interest on the
outstanding principal amount thereof from the applicable Borrowing Date at a
rate per annum equal to the Base Rate plus the Applicable Margin (for Base Rate
Loans), or at such other rate as may be agreed to by the Swingline Lender. Each
Term B Loan shall bear additional interest on the outstanding principal amount
thereof from the Second Amendment Effective Date at a rate per annum equal to
the PIK Margin (such additional interest, the “PIK Interest”).”
 
24

--------------------------------------------------------------------------------


 

 
(B)
Section 2.10(b) shall be amended and restated in its entirety as follows:



“(b) Interest (other than PIK Interest) on each Revolving Loan, Term B Loan and
Swingline Loan shall be paid in arrears on each Interest Payment Date. PIK
Interest on each Term B Loan shall be paid in arrears on the date of maturity of
the Term B Loans (whether at maturity, upon acceleration, or otherwise).
Interest shall also be paid on the date of any prepayment of the Loans under
Section 2.07 or Section 2.08 for the portion of such Loans so prepaid and upon
payment (including prepayment) in full thereof, and on the Revolving Loan
Maturity Date or Term B Loan Maturity Date, as applicable; provided, however,
that PIK Interest need not be paid on the date of any prepayment of the Loans
under Section 2.07 or Section 2.08 except upon payment (including prepayment) in
full of the Term B Loans. During the existence of any Event of Default, interest
(other than PIK Interest) shall be paid on demand of the Administrative Agent at
the request or with the consent of the Majority Lenders.”



(vii)
Section 2.11 of the Credit Agreement (captioned “Fees”) shall be amended by (A)
amending Section 2.11(a) to (1) delete the word “and” immediately prior to
clause (v) and replacing it with a comma, and (2) inserting a new clause (vi)
immediately prior to the parenthetical at the end of such Section as follows:
“and (vi) that certain letter agreement among Holdings, Wells Fargo and JPMorgan
Chase Bank, N.A. dated [September 26], 2008”, and (B) adding a new Section
2.11(c) as follows:



“(c) In lieu of and in substitution for PIK Interest, each Term B Lender may, by
irrevocable written election made to the Administrative Agent on or prior to the
date that is 30 days after the Second Amendment Effective Date, elect to have
its Term B Loans accrue a daily fee from the Second Amendment Effective Date at
a rate per annum equal to the PIK Margin (the “PIK Fee”). The PIK Fee on each
Term B Loan shall be paid in arrears on the date of maturity of the Term B Loans
(whether at maturity, upon acceleration, or otherwise) and upon payment
(including prepayment) in full of the Term B Loans.”
 

(viii)
A new Section 2.16 shall be added to the Credit Agreement as follows:



“2.16 Warrants. On the Second Amendment Effective Date, Holdings shall issue to
each Lender warrants in substantially the form of Exhibit L hereto to purchase
such Lender’s Proportionate Share of 2,824,732 shares of Holdings’ common stock,
par value $0.001 per share.”
 
25

--------------------------------------------------------------------------------


 

(ix)
A new Section 2.17 shall be added to the Credit Agreement as follows:



“2.17 Cash Collateral. Upon the occurrence of the circumstances described in
Sections 2.08(a)(vii), (viii) or (ix) requiring Holdings to Cash Collateralize
the Obligations, then Holdings shall immediately Cash Collateralize the
Obligations in the applicable amount required under Sections 2.08(a)(vii),
(viii) and (ix). Cash collateral held under this Section 2.17 shall be
maintained in the Cash Collateral Account pursuant to the Security Agreement.
Unless an Event of Default has occurred and is continuing, Holdings shall have
access to the funds in the Cash Collateral Account and Holdings may from time to
time give instructions to the depository bank directing the disposition of the
funds in the Cash Collateral Account. If an Event of Default has occurred and is
continuing, Holdings shall not have access to the funds in the Cash Collateral
Account and may not direct the disposition of the funds in the Cash Collateral
Account, except with the consent of the Administrative Agent.”



(x)
Section 3.01 of the Credit Agreement (captioned “The Letter of Credit
Subfacility”) shall be amended by amending and restating the proviso in the
first sentence of Section 3.01(a) as follows:

 
“provided that the L/C Issuer shall not be obligated to Issue, and no Revolving
Lender shall be obligated to participate in, any Letter of Credit if such Letter
of Credit is not denominated in Dollars or if as of the date of Issuance of such
Letter of Credit (the “Issuance Date”) and after giving effect thereto (w) the
Effective Amount of all L/C Obligations plus the Effective Amount of all
Revolving Loans and Swingline Loans shall exceed the combined Revolving
Commitments, (x) the participation of any Revolving Lender in the Effective
Amount of all L/C Obligations and in the Effective Amount of all Swingline Loans
plus the Effective Amount of the Revolving Loans of such Revolving Lender shall
exceed such Revolving Lender’s Revolving Commitment, (y) the Effective Amount of
L/C Obligations shall exceed the L/C Commitment or (z) the Effective Amount of
all Revolving Loans, Swingline Loans and L/C Obligations shall exceed the
Borrowing Base then in effect.”



(xi)
Section 3.02 of the Credit Agreement (captioned “Issuance, Amendment and Renewal
of Letters of Credit”) shall be amended by deleting the text “clauses (x)
through (z)” in Section 3.02(b) and replacing it with the text “clauses (w)
through (z)”.

 
26

--------------------------------------------------------------------------------


 

(xii)
Section 3.07 of the Credit Agreement (captioned “Cash Collateral Pledge”) shall
be amended and restated in its entirety as follows:

 
“3.07 Cash Collateral Pledge. (a) Upon the request of the Administrative Agent,
if the L/C Issuer has honored any full or partial drawing request on any Letter
of Credit and such drawing has resulted in an L/C Borrowing hereunder, or (b)
if, as of the Revolving Loan Maturity Date, any Letters of Credit may for any
reason remain outstanding and partially or wholly undrawn, or (c) the occurrence
of the circumstances described in Sections 2.08(a)(i) or (v) requiring Holdings
to Cash Collateralize Letters of Credit, then Holdings shall immediately Cash
Collateralize the L/C Obligations in an amount equal to such L/C Obligations, or
in such other applicable amount required under Sections 2.08(a)(i) and (v).
Holdings shall, to the extent necessary, make such additional pledges from time
to time as shall be necessary to ensure that all such L/C Obligations remain at
all times fully Cash Collateralized. Cash collateral held under this Section
3.07 or Section 9.02 shall be maintained in the L/C Cash Collateral Account
pursuant to the Security Agreement. If L/C Obligations are Cash Collateralized
pursuant to Section 2.08(a)(v) and at any time thereafter the Borrowing Base
then in effect exceeds the Effective Amount of all Revolving Loans, Swingline
Loans and L/C Obligations, then Holdings may request in writing that the
Administrative Agent release funds from the L/C Cash Collateral Account in an
amount up to the Dollar amount of the applicable excess, and promptly following
its receipt of such written request the Administrative Agent shall, subject to
the other provisions of this Agreement and the other Loan Documents, so release
such funds in such Dollar amount, provided that no Default then exists and the
Administrative Agent has received a certification to such effect from a
Responsible Officer of Holdings.”



(xiii)
Section 5.03 of the Credit Agreement (captioned “Conditions to All Credit
Extensions”) shall be amended by (A) deleting the word “and” at the end of
Section 5.03(d), (B) replacing the period at the end of Section 5.03(e) with the
text “; and” and (C) adding a new Section 5.03(f) as follows:



“(f) No Cash Collateral Account Balance. Unless waived by the Administrative
Agent, the balance in the Cash Collateral Account shall be zero.”
 
27

--------------------------------------------------------------------------------


 

(xiv)
Section 6.12 of the Credit Agreement (captioned “Environmental Matters”) shall
be amended by deleting the text “ordinary course of business” and replacing it
with the text “Ordinary Course of Business”.




(xv)
A new Section 6.23 shall be added to the Credit Agreement as follows:

 
“6.23 Eligible Accounts. As to each Account that is identified by Holdings as an
Eligible Account in a Borrowing Base Certificate submitted to the Administrative
Agent, such Account is (a) a bona fide existing payment obligation of the
applicable Account Debtor created by the sale and delivery of Inventory or the
rendition of services to such Account Debtor in the Ordinary Course of Business
of Holdings or any Guarantor, (b) owed to Holdings or a Guarantor, and (c) not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth in the definition of Eligible Accounts.”



(xvi)
A new Section 6.24 shall be added to the Credit Agreement as follows:

 
6.24 Eligible Fixed Assets. As to each item of fixed assets that is identified
by Holdings as Eligible Fixed Assets in a Borrowing Base Certificate submitted
to Administrative Agent, such fixed assets are (a) of good and saleable quality,
and (b) not excluded as ineligible by virtue of one or more of the excluding
criteria set forth in the definition of Eligible Fixed Assets.”



(xvii)
A new Section 6.25 shall be added to the Credit Agreement as follows:

 
6.25 Eligible Inventory. As to each item of Inventory that is identified by
Holdings as Eligible Inventory or Eligible Truss and Millwork Inventory in a
Borrowing Base Certificate submitted to Administrative Agent, such Inventory is
(a) of good and merchantable quality, free from known defects, and (b) not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth in the definition of Eligible Inventory.”
 

(xviii)
A new Section 6.26 shall be added to the Credit Agreement as follows:



“6.26 BMCI Liquidation. No approval, consent, exemption, authorization, or other
action, or notice to, or filing with, any Governmental Authority or other Person
is necessary or required to effectuate the BMCI Liquidation, except for the
written approval of the Insurance Division of the State of Hawaii, which has
been obtained and is in full force and effect. As of July 31, 2008, the net book
value of all cash, cash equivalents and other securities held by BMCI was
$49,900,000. As of the Second Amendment Effective Date, Holdings has received a
cash distribution from BMCI in the amount of $10,000,000.”
 
28

--------------------------------------------------------------------------------


 

(xix)
Section 7.01 of the Credit Agreement (captioned “Financial Statements”) shall be
amended as follows:




(A)
Section 7.01(c) shall be amended and restated in its entirety as follows:

 
“(c) as soon as available, but not later than thirty (30) days after the end of
each fiscal month, (i) a copy of the unaudited consolidated balance sheet of
Holdings and its Subsidiaries as of the end of such month and the related
consolidated statements of income and cash flows for the period commencing on
the first day and ending on the last day of such month, and certified by a
Responsible Officer of Holdings as fairly presenting in accordance with GAAP
(subject to year-end audit adjustments, quarterly accounting adjustments and the
absence of footnotes), the consolidated financial position and the results of
operations and cash flows of Holdings and the Subsidiaries, (ii) a management
commentary in respect of the financial condition and results of operations of
Holdings and its Subsidiaries for such fiscal month for which financial
statements have then been delivered in accordance with the preceding clause (i),
and (iii) a rolling 13-week consolidated cash flow forecast, updated monthly,
for Holdings and its Subsidiaries, which forecast shall (A) state the
assumptions used in the preparation thereof, (B) be otherwise in form
satisfactory to the Administrative Agent, and (C) be accompanied by a
certificate of a Responsible Officer of Holdings certifying that such cash flow
forecast represents Holdings’ reasonable good faith estimates and assumptions as
to future performance, which Holdings believes to be fair and reasonable as of
the time made in light of then current and reasonably foreseeable business
conditions (it being understood that forecasts and projections by their nature
involve approximations and uncertainties);”
 

(B)
re-designating Section 7.01(d) as Section 7.01(e),

 

(C)
replacing all references to Section 7.01(d) with Section 7.01(e), and

 

(D)
inserting new Section 7.01(d) as follows:

 
29

--------------------------------------------------------------------------------


 
“(d) as soon as available, but not later than April 30 of each fiscal year or as
more frequently requested by Administrative Agent from time to time, an updated
consolidated financial forecast for Holdings and its Subsidiaries for the then
current fiscal month and each fiscal month thereafter through November 10, 2011,
including forecasted consolidated balance sheets and consolidated statements of
income and cash flows of Holdings and its Subsidiaries, which forecast shall (A)
state the assumptions used in the preparation thereof, (B) compare Holdings
actual financial results versus the consolidated financial forecast delivered by
Holdings to the Administrative Agent and the Lenders on or about the Second
Amendment Effective Date, (C) be otherwise in form satisfactory to the
Administrative Agent, and (D) be accompanied by a certificate of a Responsible
Officer of Holdings certifying that such financial projections represent
Holdings’ reasonable good faith estimates and assumptions as to future
performance, which Holdings believes to be fair and reasonable as of the time
made in light of then current and reasonably foreseeable business conditions (it
being understood that forecasts and projections by their nature involve
approximations and uncertainties).”



(xx)
Section 7.02 of the Credit Agreement (captioned “Certificates; Other
Information”) shall be amended by (A) deleting the word “and” at the end of
Section 7.02(j), (B) re-designating Section 7.02(k) as Section 7.02(q) and (C)
inserting new Sections 7.02(k) through 7.02(p) as follows:



“(k) as soon as available, but not later than 7 days after the end of each week,
a weekly cash flow variance report, which report shall (i) compare Holdings’
actual consolidated cash flows for the week then ended versus the forecasted
cash flows for such week set forth in the 13-week consolidated cash flow
forecast then most recently delivered by Holdings to the Administrative Agent
under Section 7.01(c) and (ii) be in a form satisfactory to the Administrative
Agent;


(l) as soon as available, but not later than 30 days after the end of each
fiscal month, a monthly status report on the Wind Down of Non-Core Operations,
which report shall address such matters as may be reasonably requested from time
to time by the Administrative Agent and shall otherwise be in a form
satisfactory to the Administrative Agent;
 
(m) not later than 50 days after the end of each fiscal month, a monthly
management call with the Administrative Agent and the Lenders (other than Public
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to Holdings or its securities)) to discuss such matters
as the Administrative Agent or any participating Lender may reasonably request;
 
30

--------------------------------------------------------------------------------


 
(n) as soon as available, but not later than five Business Day after receipt by
Holdings, the report of PriceWaterhouseCoopers on the anticipated tax-related
impact on Holdings’ of the BMCI Liquidation;
 
(o) promptly upon the request from time to time of the Administrative Agent, a
status report on (i) any federal or state tax audits of Holdings or any of its
Subsidiaries, (ii) the filing of any federal or state tax returns, (iii) any
anticipated tax refunds, tax abatements or other credits and (iv) such other
tax-related matters as the Administrative Agent may reasonably request;
 
(p) promptly, and in any event not later than 30 days after each fiscal quarter,
a report of all outstanding Surety Instruments; and”



(xxi)
Section 7.04 of the Credit Agreement (captioned “Preservation of Corporate
Existence, Etc.”) shall be amended by deleting the text “ordinary course of
business” in Section 7.04(c) and replacing it with the text “Ordinary Course of
Business”.




(xxii)
Section 7.10 of the Credit Agreement (captioned “Inspections of Property and
Books and Records”) shall be amended by amending and restating Section 7.10(b)
in its entirety as follows:



“(b) Without limiting the generality of Section 7.10(a), as frequently as the
Administrative Agent or the Majority Lenders may deem appropriate, each of
Holdings and the Company will provide Administrative Agent or its designees
access to Holdings’, the Company’s and the Subsidiaries’ records and premises
and allow auditors or appraisers to conduct audits and appraisals of Holdings’
and its Subsidiaries’ property, plant, equipment, inventory and accounts.
Holdings shall pay all reasonable fees and expenses of each such audit and
appraisal.”



(xxiii)
A new Section 7.18 shall be added to the Credit Agreement as follows:



“7.18 Financial Advisor. Holdings shall retain Alvarez & Marsal, or another firm
acceptable to the Administrative Agent and Documentation Agent, as financial
advisor to Holdings who will report jointly to Holdings’ Chief Executive Officer
and Board of Directors. Such financial advisor will have primary responsibility
for overseeing the Wind-Down of Non-Core Operations and ensuring that it is
completed on time and within budget. In addition, such financial advisor will be
charged with developing and implementing incremental productivity and efficiency
projects. Holdings may terminate the engagement of such financial advisor after
obtaining the consent of the Administrative Agent and the Documentation Agent.”
 
31

--------------------------------------------------------------------------------


 

(xxiv)
A new Section 7.19 shall be added to the Credit Agreement as follows:

 
“7.19 BMCI Liquidation. Holdings shall, and shall cause its Subsidiaries to,
take all steps necessary to cause the BMCI Liquidation to be completed by no
later than January 5, 2009.”



(xxv)
A new Section 7.20 shall be added to the Credit Agreement as follows:

 
“7.20 Cash Balance; Cash Sweep. Holdings shall, and shall cause its Subsidiaries
to, take all steps necessary to ensure that the Cash Balance is at all times
subject to a first priority Lien in favor of the Administrative Agent for the
ratable benefit of the Lenders to secure the Obligations and that the Cash
Balance is held in deposit accounts or securities accounts, or any combination
thereof, that are maintained by a branch office of a bank or securities
intermediary located within the United States and that are subject to the
control of the Administrative Agent within the meaning of Section 9314 of the
UCC. Holdings shall, and shall cause its Subsidiaries to, take all steps
necessary to ensure that the Collected and Available Cash in excess of
$1,000,000 is swept to the Cash Collateral Account on a daily basis.”



(xxvi)
A new Section 7.21 shall be added to the Credit Agreement as follows:

 
“7.21 Wind-Down of Non-Core Operations. Holdings shall, and shall cause its
Subsidiaries to, take all steps necessary to cause (a) the Wind-Down of Non-Core
Operations in respect of all Wind-Down Business Units located in Florida to be
completed by no later than December 31, 2008, and (b) the Wind-Down of Non-Core
Operations in respect of all other Wind-Down Business Units to be completed by
no later than March 31, 2009.”



(xxvii)
A new Section 7.22 shall be added to the Credit Agreement as follows:



“7.22 Tax Returns. Holdings shall, and shall cause its Subsidiaries to, timely
file all Federal and other material tax returns and reports required to be filed
and to take all other steps necessary to ensure that Holdings and its
Subsidiaries are paid all tax refunds to which Holdings and its Subsidiaries may
be entitled as a result of net operating losses or otherwise in any applicable
tax period.”
 
32

--------------------------------------------------------------------------------


 

(xxviii)
Section 8.01 of the Credit Agreement (captioned “Limitation on Liens”) shall be
amended as follows.




(A)
Section 8.01 shall be amended by deleting the text “ordinary course of business”
in each place where it appears in such Section and replacing it in each instance
with the text “Ordinary Course of Business”.

 

(B)
Section 8.01(a)(xiii) shall be amended and restated in its entirety as follows:



“(xiii) [Intentionally omitted.]”



(xxix)
Section 8.02 of the Credit Agreement (captioned “Disposition of Assets”) shall
be amended as follows:




(A)
Section 8.02 shall be amended by deleting the text “ordinary course of business”
in each place where it appears in such Section and replacing it in each instance
with the text “Ordinary Course of Business”.

 

(B)
Section 8.02(a) shall be amended by deleting the text “ or equipment”.




(xxx)
Section 8.04 of the Credit Agreement (captioned “Loans and Investments”) shall
be amended as follows:




(A)
Section 8.04 shall be amended by deleting the text “ordinary course of business”
in each place where it appears in such Section and replacing it in each instance
with the text “Ordinary Course of Business”.

 

(B)
Section 8.04(h) shall be amended and restated in its entirety as follows:



“(h) Investments by Holdings in BMCI as of the Second Amendment Effective Date.”



(xxxi)
Section 8.08 of the Credit Agreement (captioned “Contingent Obligations”) shall
be amended by deleting the text “ordinary course of business” in each place
where it appears in such Section and replacing it in each instance with the text
“Ordinary Course of Business”.

 
33

--------------------------------------------------------------------------------


 

(xxxii)
Section 8.19 of the Credit Agreement (captioned “Financial Covenants”) shall be
amended and restated in its entirety as follows:



“8.19 Financial Covenants.


(a) Holdings shall not permit its Liquidity as of the last day of any fiscal
month to be less than $20,000,000; provided, however, that as of the last day of
the fiscal months ending in July 2009, August 2009, September 2009, and October
2009, Holdings shall not permit its Liquidity to be less than $10,000,000. If on
September 30, 2010, the Leverage Ratio is less than or equal to 4.20 to 1.00,
then from and after such date Holdings shall no longer be required to comply
with this Section 8.19(a).
 
(b) Holdings shall not permit its EBITDA From Continuing Operations as at the
end of any fiscal month to be less than the following amounts for the respective
periods set forth below:


Measurement Period
Minimum EBITDA
 
 
Three months ending
($10,000,000)
September 30, 2008
 
   
Four months ending
($10,000,000)
October 31, 2008
 
   
Five months ending
($15,000,000)
November 30, 2008
 
   
Six months ending
($20,000,000)
December 31, 2008
 
   
Seven months ending
($20,000,000)
January 31, 2009
 
   
Eight months ending
($20,000,000)
February 28, 2009
 
   
Nine months ending
($20,000,000)
March 31, 2009
 
   
Ten months ending
($20,000,000)
April 30, 2009
 
   
Eleven months ending
($18,000,000)
May 31, 2009
 

 
34

--------------------------------------------------------------------------------




Measurement Period
Minimum EBITDA
   
Twelve months ending June 30, 2009
($15,000,000)
   
Twelve months ending July 31, 2009
($10,000,000)
   
Twelve months ending August 31, 2009
($4,500,000)
   
Twelve months ending September 30, 2009
$2,000,000
   
Twelve months ending October 31, 2009
$6,500,000
   
Twelve months ending November 30, 2009
$14,000,000
   
Twelve months ending December 31, 2009
$27,000,000
   
Twelve months ending January 31, 2010
$33,000,000
   
Twelve months ending February 28, 2010
$37,000,000
   
Twelve months ending March 31, 2010
$39,000,000
   
Twelve months ending April 30, 2010
$45,000,000
   
Twelve months ending May 31, 2010
$51,000,000
   
Twelve months ending June 30, 2010
$58,000,000
   
Twelve months ending July 31, 2010
$66,000,000
   
Twelve months ending August 31, 2010
$69,000,000
   
Twelve months ending September 30, 2010
$80,000,000
   
Twelve months ending October 31, 2010
$87,000,000
   
Twelve months ending November 30, 2010
$93,000,000

 
35

--------------------------------------------------------------------------------


 
Measurement Period
Minimum EBITDA
 
 
Twelve months ending
$96,000,000
December 31, 2010 and
 
monthly thereafter
 



If on September 30, 2010, the Leverage Ratio is less than or equal to 4.20 to
1.00, then from and after such date Holdings shall no longer be required to
comply with this Section 8.19(b).


(c) Holdings shall not permit EBITDA From Wind-Down Business Units for the six
months ending March 31, 2009, to be less than ($15,000,000).
 
(d) If on September 30, 2010, the Leverage Ratio is less than or equal to 4.20
to 1.00, then from and after such date Holdings shall not permit the Leverage
Ratio as at the end of any fiscal quarter to be greater than the following
amounts for the respective periods set forth below:


Period
Leverage Ratio
   
Twelve months ending
4.20 to 1.00
September 30, 2010
     
Twelve months ending
4.00 to 1.00
December 31, 2010
     
Twelve months ending
3.60 to 1.00
March 31, 2011
     
Twelve months ending
3.30 to 1.00
June 30, 2011
     
Twelve months ending
3.10 to 1.00
September 30, 2011
 

 
(e) If on September 30, 2010, the Leverage Ratio is less than or equal to 4.20
to 1.00, then from and after such date Holdings shall not permit the Interest
Coverage Ratio as at the end of any fiscal quarter to be less than the following
amounts for the respective periods set forth below:


Period
Interest Coverage Ratio
   
Twelve months ending
September 30, 2010
2.90 to 1.00

 
36

--------------------------------------------------------------------------------


 
Period
Interest Coverage Ratio
   
Twelve months ending
3.10 to 1.00
December 31, 2010
     
Twelve months ending
3.50 to 1.00
March 31, 2011
     
Twelve months ending
3.80 to 1.00
June 30, 2011
     
Twelve months ending
4.30 to 1.00”
September 30, 2011
 




(xxxiii)
Section 8.21of the Credit Agreement (captioned “Capital Expenditures”) shall be
amended and restated in its entirety as follows:



“8.21 Capital Expenditures. Holdings shall not, and shall not permit any of its
Subsidiaries to, make any Capital Expenditures in excess of, on a consolidated
basis, in any fiscal year the following amounts for the respective periods set
forth below:


Period
CapEx Limit
   
Fiscal 2008
$20,000,000
   
Fiscal 2009
$20,000,000
   
Fiscal 2010
$30,000,000
   
Fiscal 2011
$30,000,000”

 
(xxxiv)
A new Section 8.22 shall be added to the Credit Agreement as follows:



“8.22 No Opt-In to Article 8 of the UCC. Holdings shall not suffer or permit any
Subsidiary which is either a limited partnership or limited liability company to
amend its limited partnership agreement or limited liability company operating
agreement, as the case may be, to certificate any of its limited partnership
interests or membership interests, as the case may be, or opt into Article 8 of
the UCC, without the prior written consent of the Administrative Agent.”



(xxxv)
Section 9.01(c) of the Credit Agreement (captioned “Specific Defaults”) shall be
amended and restated in its entirety as follows:



“(c) Specific Defaults. Holdings or the Company or any other Loan Party fails to
perform or observe any term, covenant or agreement contained in any of Section
7.03(a), Section 7.04(a)(i), Section 7.12, Section 7.19 or Section 7.21 or in
Article VIII; or”



 
(xxxvi)
A new Schedule 1.01A shall be added to the Credit Agreement in the form of
Schedule 1.01A attached hereto.




 
(xxxvii)
A new Schedule 1.01B shall be added to the Credit Agreement in the form of
Schedule 1.01B attached hereto.




 
(xxxviii)
Schedule 2.09(a) shall be amended and restated in the form of Schedule 2.09(a)
attached hereto.




 
(xxxix)
Exhibit K shall be amended and restated in the form of Exhibit K attached
hereto.




 
(xl)
A new Exhibit L shall be added to the Credit Agreement in the form of Exhibit L
attached hereto.

 
(b) Waiver of Specified Defaults. Subject to the terms and conditions of this
Amendment, the Majority Lenders hereby waive (i) the Specified Defaults, and
(ii) the defaults arising from the Specified Swap Contracts not conforming with
clause (ii)(b) of the definition of “Permitted Swap Obligations” in the Credit
Agreement.
 
(c) References Within Credit Agreement. Each reference in the Credit Agreement
to “this Agreement” and the words “hereof,” “herein,” “hereunder,” or words of
like import, shall mean and be a reference to the Credit Agreement as amended by
this Amendment.
 
SECTION 3. Conditions of Effectiveness. The effectiveness of Section 2 of this
Amendment shall be subject to the satisfaction of each of the following
conditions precedent (the date on which such conditions are satisfied, the
“Effective Date”):
 
(a) Execution. The Administrative Agent shall have received (i) from Holdings,
the Company and each other Guarantor a duly executed original of this Amendment
(or, if elected by the Administrative Agent, a facsimile or PDF copy of such
executed Amendment) and (ii) from the Majority Lenders duly executed original
written consents to this Amendment (or, if elected by the Administrative Agent,
facsimile or PDF copies of such executed consents) authorizing the
Administrative Agent to execute and deliver this Amendment on the Majority
Lenders’ behalf.
 
37

--------------------------------------------------------------------------------


 
(b) UCC Searches. The Administrative Agent shall have received in form and
substance reasonably satisfactory to the Administrative Agent and the Majority
Lenders results, dated as of a recent date prior to the Effective Date, of
searches conducted in the UCC filing records in each of the governmental offices
in each jurisdiction in which any Loan Party is organized confirming that the
Liens on the Collateral granted to the Administrative Agent on behalf of the
Lenders and the other Secured Parties (as defined in the Security Agreement) are
subject to no Liens other than Permitted Liens.
 
(c) BMCI Proceeds. Holdings shall prepay the Term B Loans in an aggregate amount
equal to the greater of (i) $10,000,000 and (ii) the aggregate Dollar amount of
all cash, checks and other cash equivalent financial instruments received by
Holdings on or prior to the Effective Date in respect of the BMCI Liquidation.
 
(d) Legal Opinion. The Administrative Agent shall have received an opinion of
Gibson, Dunn & Crutcher LLP, counsel to Holdings, dated the Effective Date,
addressed to the Administrative Agent and the Lenders, covering such legal
matters concerning Holdings, the Guarantors, this Amendment and the Loan
Documents as the Administrative Agent or any Lender may reasonably request.
 
(e) Borrowing Base Certificate. The Administrative Agent shall have received a
completed Borrowing Base Certificate calculating the Borrowing Base as of the
close of business on August 31, 2008, certified by a Responsible Officer of
Holdings.
 
(f) Supplement to Security Agreement. The Administrative Agent shall have
received a supplement to the Security Agreement duly executed by the parties
thereto attaching updated Schedules to the Security Agreement as of the
Effective Date.
 
(g) Officer’s Certificate. The Administrative Agent shall have received a
certificate of the chief executive officer or chief financial officer of
Holdings, addressed to the Administrative Agent and the Lenders and dated the
Effective Date, certifying that:



 
(i)
The representations and warranties set forth in Article VI of the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects as of such date (except for such representations and warranties made as
of a specified date, which shall be true and correct in all material respects as
of such date and, if in respect of Section 6.11 of the Credit Agreement shall be
deemed instead to refer to the last day of the most recent fiscal quarter and
fiscal year for which financial statements have then been delivered); provided,
however, that the foregoing qualifying provision “in all material respects”
shall not be applicable to any representations and warranties which are already
subject to the same or similar qualifications;




 
(ii)
After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing as of such date; and




 
(iii)
After giving effect to this Amendment, no event or circumstance has occurred
since December 31, 2007, that has resulted or could reasonably be expected to
result in a Material Adverse Effect;

 
(h) Good Standing Certificates. The Administrative Agent shall have received a
good standing certificate, as of a date reasonably prior to the Effective Date
as is determined by the Administrative Agent in good faith, for each Loan Party
from the Secretary of State (or similar, applicable Governmental Authority) of
its state of incorporation or formation.
 
38

--------------------------------------------------------------------------------


 
(i) Secretary’s Certificate. The Administrative Agent shall have received a
certificate of the Secretary or Assistant Secretary of each Loan Party, dated as
of the Effective Date, certifying:
 

(i)
that attached thereto are the Organization Documents of each Loan Party as in
effect on the Effective Date, certified by the Secretary or Assistant Secretary
of such Person as of the Effective Date, or a certification by such Secretary or
Assistant Secretary that the Organization Documents of such Loan Party delivered
to the Administrative Agent on the “Effective Date” of the Credit Agreement on
November 10, 2006 or, if later, on the Additional Guarantor Accession Date on
which any Subsidiary became a Guarantor are in full force and effect and have
not been amended, supplemented or modified;

 

(ii)
that attached thereto are true and correct copies of the resolutions of the
board of directors of such Loan Party (or other similar enabling action of each
Loan Party that is not a corporation) authorizing the transactions contemplated
hereby, and that such resolutions are in full force and effect and have not been
amended, supplemented or modified; and

 

(iii)
the names, titles and true signatures of the officers of such Loan Party
authorized to execute, deliver and perform, as applicable, this Amendment and
all other Loan Documents to be delivered by it hereunder.

 
(j) Warrants. The Administrative Agent shall have received warrants in
substantially the form of Exhibit L attached hereto, for the benefit of each of
the Lenders, duly executed by Holdings.
 
(k) Fees and Expenses. Holdings shall have paid (i) all fees due and payable on
the Effective Date under that certain letter agreement dated September 26, 2008,
by and among Holdings, Wells Fargo and JPMorgan Chase Bank, N.A., (ii) the
Amendment Fee, and (iii) all invoiced costs and expenses then due in accordance
with Section 8(e) below.


(l) Material Adverse Effect. On and as of the Effective Date, after giving
effect to this Amendment, no event or circumstance shall have occurred since
December 31, 2007, that has resulted or could reasonably be expected to result
in a Material Adverse Effect.
 
(m) Representations and Warranties; No Default. On the Effective Date, after
giving effect to this Amendment:



(i)
the representations and warranties contained in Section 4 hereof shall be true
and correct in all material respects as of such date (except for such
representations and warranties made as of a specified date, which shall be true
and correct in all material respects as of such date and, if in respect of
Section 6.11 of the Credit Agreement shall be deemed instead to refer to the
last day of the most recent fiscal quarter and fiscal year for which financial
statements have then been delivered); provided, however, that the foregoing
qualifying provision “in all material respects” shall not be applicable to any
representations and warranties which are already subject to the same or similar
qualifications; and

 
39

--------------------------------------------------------------------------------


 

(ii)
no Default or Event of Default shall have occurred and be continuing.



(n) Amendments to Operating Agreements. Holdings shall have amended the
operating agreements of (i) SelectBuild Florida, LLC, (ii) A-1 Building
Components, LLC, (iii) SelectBuild Mid-Atlantic, LLC, (iv) SelectBuild Trim,
LLC, and (v) SelectBuild Mechanical, LLC, in form and substance reasonably
satisfactory to the Administrative Agent, to address the provisions relating to
(x) the restrictions upon transfer of membership interests and (y) the
incapacity, death, bankruptcy or dissolution of a member.
 
(o) Subsidiary Joinders. (i) SelectBuild Mechanical, LLC and (ii) SelectBuild
Illinois, LLC shall have duly executed and delivered to the Administrative Agent
an Additional Guarantor Assumption Agreement.
 
(p) Additional Documents. The Administrative Agent shall have received, in form
and substance reasonably satisfactory to it, such additional approvals,
documents, evidence of insurance, collateral access agreements and other
information as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.
 
SECTION 4. Representations and Warranties. To induce the Lenders to enter into
this Amendment, Holdings, the Company and each other Loan Party hereby
represents and warrants to the Administrative Agent and the Lenders that all
representations and warranties made by each such Person in Article VI of the
Credit Agreement and in the other Loan Documents are true and correct in all
material respects on and as of the date hereof, after giving effect to this
Amendment. For the purposes of this Section 4, (i) each reference in Article VI
of the Credit Agreement to “this Agreement,” and the words “hereof,” “herein,”
“hereunder,” or words of like import in such Article, shall mean and be a
reference to the Credit Agreement as amended by this Amendment, and each
reference in such Article to “the Loan Documents” shall mean and be a reference
to the Loan Documents as amended as contemplated hereby, (ii) Section 6.11 of
the Credit Agreement shall be deemed instead to refer to the last day of the
most recent fiscal quarter and fiscal year for which financial statements have
then been delivered, and (iii) any representations and warranties which relate
solely to an earlier date shall not be deemed confirmed and restated as of the
date hereof (provided that such representations and warranties shall be true and
correct as of such earlier date).
 
SECTION 5. Reaffirmation of Liens and Guarantees.
 
(a) Each Loan Party hereby reaffirms that the Liens granted to the
Administrative Agent, for itself and on behalf of and for the ratable benefit of
the other Secured Parties, under the Security Agreement and the other Collateral
Documents remain in full force and effect and constitute, and shall constitute
on and after the Effective Date, valid and perfected Liens on the Collateral
(subject only to Permitted Liens) to secure the Secured Obligations. As used
herein, “Secured Parties” and “Secured Obligations” shall have the meanings
given to such terms in the Security Agreement, and, for the avoidance of doubt,
the term “Secured Obligations” as used in this Amendment, the Credit Agreement
as amended hereby and the other Loan Documents includes, without limitation, all
Secured Obligations arising under or in connection with this Amendment and the
Credit Agreement as amended by this Amendment.
 
40

--------------------------------------------------------------------------------


 
(b) Each of the undersigned Guarantors, in its capacity as a Guarantor, does
hereby consent to this Amendment and to the documents and agreements referred to
herein, and nothing herein shall in any way limit any of the terms or provisions
of the Guaranty of such Guarantor or the Collateral Documents executed by such
Guarantor or any other Loan Document executed by such Guarantor (as the same may
be amended from time to time), all of which are hereby ratified and affirmed in
all respects.
 
SECTION 6. Amendment Fee. Holdings shall pay to Administrative Agent, for the
benefit of the Lenders approving this Amendment, an amendment fee in the amount
of (x) 0.50% times (y) the (1) Revolving Commitment plus (2) the outstanding
principal amount of Term B Loans of each Lender that approves this Amendment
(the “Amendment Fee”). Such Amendment Fee shall be fully earned on the Effective
Date and paid only to those Lenders that approve this Amendment on or prior to
5:00 p.m. California time on September 29, 2008.
 
SECTION 7. Release.
 
(a) Holdings and each other Loan Party hereby absolutely and unconditionally
waives, releases, remises and forever discharges the Administrative Agent and
the Lenders, and any and all of their respective participants, members, related
funds, parent corporations, subsidiary corporations, affiliated corporations,
insurers, indemnitors, successors and assigns thereof, together with all of the
present and former directors, officers, agents and employees of any of the
foregoing (each a “Released Party”), from any and all claims, suits,
investigations, proceedings, demands, obligations, liabilities, damages, losses,
costs, expenses, or causes of action of any kind, nature or description, whether
based in law, equity, contract, tort, implied or express warranty, strict
liability, criminal or civil statute, common law, or under any state or federal
law or otherwise, of any kind or character, known or unknown, past or present,
liquidated or unliquidated, suspected or unsuspected, matured or unmatured,
known or unknown, in each case, which Holdings or such other Loan Party has had,
now has, or has made claim to have against any such Released Party for or by
reason of any act, omission, matter, cause or thing whatsoever which relates,
directly or indirectly to the Credit Agreement or any other Loan Document,
provided, however, that the foregoing shall not effect or otherwise constitute a
release of any duties or obligations set forth in this Amendment, the Credit
Agreement or the other Loan Documents. It is the intention of Holdings and each
other Loan Party in providing this release that the same shall be effective as a
bar to each and every claim, demand and cause of action specified, and in
furtherance of this intention it waives and relinquishes all rights and benefits
under Section 1542 of the Civil Code of the State of California (or any
comparable provision of any other applicable law), which provides:
 
41

--------------------------------------------------------------------------------


 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”


Holdings and each other Loan Party acknowledges that it may hereafter discover
facts different from or in addition to those now known or believed to be true
with respect to such claims, demands, or causes of action and agrees that this
instrument shall be and remain effective in all respects notwithstanding any
such differences or additional facts. Holdings and each other Loan Party
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.


(b) Holdings and each other Loan Party, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Released Party above
that it will not sue (at law, in equity, in any regulatory proceeding or
otherwise) any Released Party on the basis of any claim released, remised and
discharged by such Person pursuant to the above release. Holdings and each other
Loan Party further agrees that it shall not dispute the validity or
enforceability of the Credit Agreement or any of the other Loan Documents or any
of its obligations thereunder, or the validity, priority, enforceability or the
extent of Administrative Agent’s Lien on any item of Collateral under the Credit
Agreement or the other Loan Documents. If Holdings or any other Loan Party or
any of its successors, assigns or other legal representations violates the
foregoing covenant, such Person, for itself and its successors, assigns and
legal representatives, agrees to pay, in addition to such other damages as any
Released Party may sustain as a result of such violation, all reasonable
attorneys’ fees and costs incurred by such Released Party as a result of such
violation.
 
SECTION 8. Miscellaneous.
 
(a) Notice. The Administrative Agent shall notify Holdings, the Company and the
Lenders of the occurrence of the Effective Date and promptly thereafter
distribute to Holdings, the Company and the Lenders copies of all documents
delivered under Section 3 of this Amendment.
 
(b) Certain Consents. For purposes of determining compliance with the conditions
specified in Section 3 above, each Lender that has executed this Amendment shall
be deemed to have consented to, approved or accepted, or to be satisfied with,
each document or other matter either sent, or made available for inspection, by
the Administrative Agent to such Lender for consent, approval, acceptance or
satisfaction, or required thereunder to be consented to or approved by or
acceptable or reasonably satisfactory to such Lender.
 
(c) Credit Agreement Otherwise Not Affected. Except as expressly amended or
waived as set forth in Section 2 above, the Credit Agreement and the other Loan
Documents shall remain unchanged and in full force and effect and are hereby
ratified and confirmed in all respects. The Lenders’ and the Administrative
Agent’s execution and delivery of, or acceptance of, this Amendment and any
other documents and instruments in connection herewith (collectively, the
“Amendment Documents”) shall not be deemed to create a course of dealing or
otherwise create any express or implied duty by any of them to provide any other
or further amendments, consents or waivers in the future.
 
42

--------------------------------------------------------------------------------


 
(d) No Reliance. Each of Holdings, the Company and each other Guarantor hereby
acknowledges and confirms to the Administrative Agent and the Lenders that it is
executing this Amendment and the other Amendment Documents on the basis of its
own investigation and for its own reasons without reliance upon any agreement,
representation, understanding or communication by or on behalf of any other
Person.
 
(e) Costs and Expenses. Holdings agrees to pay to the Administrative Agent on
demand the reasonable out-of-pocket costs and expenses of the Administrative
Agent, and the reasonable fees and disbursements of counsel to the
Administrative Agent, in connection with the negotiation, preparation, execution
and delivery of this Amendment and any other documents to be delivered in
connection herewith.
 
(f) Binding Effect. This Amendment shall be binding upon, inure to the benefit
of and be enforceable by Holdings, the Company and each other Guarantor, the
Administrative Agent and each Lender and their respective successors and
assigns.
 
(g) Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA.
 
(h) Complete Agreement; Amendments. This Amendment, together with the other
Amendment Documents and the other Loan Documents, contains the entire and
exclusive agreement of the parties hereto and thereto with reference to the
matters discussed herein and therein. This Amendment supersedes all prior
commitments, drafts, communications, discussion and understandings, oral or
written, with respect thereto. This Amendment may not be modified, amended or
otherwise altered except in accordance with the terms of Section 11.01 of the
Credit Agreement.
 
(i) Severability. Whenever possible, each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under all applicable
laws and regulations. If, however, any provision of this Amendment shall be
prohibited by or invalid under any such law or regulation in any jurisdiction,
it shall, as to such jurisdiction, be deemed modified to conform to the minimum
requirements of such law or regulation, or, if for any reason it is not deemed
so modified, it shall be ineffective and invalid only to the extent of such
prohibition or invalidity without affecting the remaining provisions of this
Amendment, or the validity or effectiveness of such provision in any other
jurisdiction.
 
(j) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same instrument.
 
(k) Loan Documents. This Amendment and the other Amendment Documents shall
constitute Loan Documents.


[Signature Pages Follow.]
 
43

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.



 
THE BORROWER
       
BUILDING MATERIALS HOLDING CORPORATION
       
By
    
 
Name:
 
 
Title:
             
THE GUARANTORS
       
BMC WEST CORPORATION
 
SELECTBUILD CONSTRUCTION, INC.
 
SELECTBUILD NORTHERN CALIFORNIA, INC.
 
SELECTBUILD DISTRIBUTION, INC.
 
C CONSTRUCTION, INC. TWF CONSTRUCTION, INC.
 
H.N.R. FRAMING SYSTEMS INC.SELECTBUILD, L.P.
 
SELECTBUILD SOUTHERN CALIFORNIA, INC.
 
SELECTBUILD NEVADA, INC.
 
SELECTBUILD ARIZONA, LLC
  SELECTBUILD MID-ATLANTIC, LLC  
SELECTBUILD FLORIDA, LLC
 
SELECTBUILD TRIM, LLC
 
KBI STUCCO, INC.
 
KBI WINDOWS, INC.
 
A-1 BUILDING COMPONENTS, LLC SELECTBUILD
 
MECHANICAL, LLC
 
SELECTBUILD ILLINOIS, LLC
             
By
    
 
Name:
 
 
Title:

 
 


[SIGNATURE PAGE 1 TO SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER]
 

--------------------------------------------------------------------------------


 

 
THE ADMINISTRATIVE AGENT
             
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent
             
By
      
Name:
   
Title:

 
 


[SIGNATURE PAGE 2 TO SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER]



--------------------------------------------------------------------------------




SCHEDULE 1.01A
 
Locations of Fixed Assets and Inventory




[To be provided.]
 

--------------------------------------------------------------------------------


 
SCHEDULE 1.01B
 
Wind-Down Business Units




[To be provided.]
 

--------------------------------------------------------------------------------


 
SCHEDULE 2.09(a)
 
Term B Loan Amortization Schedule


 
TERM B LOAN AMORTIZATION SCHEDULE EXHIBIT K
 
 
Date
 
% of Total Due
 
Payment Due Based on
Aggregate Term B Commitment
 as of Effective Date
         
12/31/06
   
0.25%
 
 
$875,000
             
3/31/07
   
0.25%
 
 
$875,000
6/30/07
   
0.25%
 
 
$875,000
9/30/07
   
0.25%
 
 
$875,000
12/31/07
   
0.25%
 
 
$875,000
           
3/31/08
   
0.25%
 
 
$875,000
6/30/08
   
0.25%
 
 
$875,000
9/30/08
   
0.25%
 
 
$875,000
12/31/08
   
0.25%
 
 
$875,000
         
3/31/09
   
0.25%
 
 
$875,000
6/30/09
   
0.25%
 
 
$875,000
9/30/09
   
0.25%
 
 
$875,000
12/31/09
   
0.25%
 
 
$875,000
         
3/31/10
   
0.25%
 
 
$875,000
6/30/10
   
0.25%
 
 
$875,000
9/30/10
   
0.25%
 
 
$875,000
12/31/10
   
0.25%
 
 
$875,000
         
3/31/11
   
0.25%
 
 
$875,000
6/30/11
   
0.25%
 
 
$875,000
9/30/11
   
0.25%
 
 
$875,000
11/10/11
   
95%
 
 
$332,500,000
               
100.00%
 
 
$350,000,000




--------------------------------------------------------------------------------


 
EXHIBIT A
BORROWING BASE CALCULATION
(BUILDING MATERIALS HOLDING CORPORATION)
 
 
[To be provided.]
 

--------------------------------------------------------------------------------


 
EXHIBIT K
 
FORM OF BORROWING BASE CERTIFICATE




[DATE]


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
201 3rd Street, 8th Floor
San Francisco, CA 94103
Attention: Records Management MAC #A0187-084


Ladies and Gentlemen:


The undersigned Responsible Officer of Holdings, pursuant to Section 7.02(j) of
that certain Second Amended and Restated Credit Agreement, dated as of November
10, 2006, as amended by (x) a First Amendment to Second Amended and Restated
Credit Agreement and Waiver, dated as of February 29, 2008 and (y) a Second
Amendment to Second Amended and Restated Credit Agreement and Waiver, dated as
of September __, 2008 (as so amended and as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among (i) BUILDING MATERIALS HOLDING CORPORATION, a Delaware corporation
(“Holdings”), as borrower, (ii) BMC WEST CORPORATION, a Delaware corporation
(the “Company”), and certain other affiliates of Holdings, as guarantors, (iii)
the Lenders party thereto, (iv) JPMORGAN CHASE BANK, N.A., as Documentation
Agent, and (v) WELLS FARGO BANK, NATIONAL ASSOCIATION, as L/C Issuer, Swingline
Lender, Joint Lead Arranger, Joint Book Manager and Administrative Agent (in
such capacity, the “Administrative Agent”), hereby certifies, solely in such
capacity, to the Administrative Agent that (1) the information attached hereto
as Exhibit A is true and correct as of the effective date of the calculation set
forth thereon and (2) no Event of Default has occurred and is continuing on such
date.


All initially capitalized terms used in this Borrowing Base Certificate have the
meanings set forth in the Credit Agreement unless specifically defined herein.





 
BUILDING MATERIALS HOLDING CORPORATION
 
 
   
 
   
By:
    
Name:
     
Title:
  

 

--------------------------------------------------------------------------------


 
EXHIBIT L
 
Form of Warrant
 
[FORM OF COMMON STOCK WARRANT]


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION UNDER SUCH ACT OR AN
EXEMPTION FROM REGISTRATION, WHICH, IN THE OPINION OF COUNSEL REASONABLY
SATISFACTORY TO COUNSEL FOR THIS CORPORATION, IS AVAILABLE.


 
THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUED UPON ITS
EXERCISE ARE SUBJECT TO THE RESTRICTIONS ON
             TRANSFER SET FORTH IN SECTION 5 OF THIS WARRANT        
 
Warrant No. [__]
Number of Shares: [___________]1 
(subject to adjustment)
Date of Issuance: [____________], 2008
 
Original Issue Date (as defined in
subsection 2(a)): [____________], 2008
 
 

Building Materials Holding Corporation
 
Common Stock Purchase Warrant
 
(Void after September 2015)
 
Building Materials Holding Corporation, a Delaware corporation (the “Company”),
for value received, hereby certifies that [________________] or its registered
assigns (the “Registered Holder”), is entitled, subject to the terms and
conditions set forth below, to purchase from the Company, at any time or from
time to time on or before 5:00 p.m. (New York City time) on [____________], 2015
(the “Exercise Period”), [___________] shares of Common Stock, $0.001 par value
per share, of the Company (“Common Stock”), at a purchase price of $[____]2 per
share. The shares purchasable upon exercise of this Warrant, and the purchase
price per share, each as adjusted from time to time pursuant to the provisions
of this Warrant, are hereinafter referred to as the “Warrant Shares” and the
“Purchase Price,” respectively. This Warrant is one of a series of Warrants
issued by the Company on the date hereof (collectively, the “Company Warrants”).
 
1.  Total number of shares underlying all warrants, collectively, to equal 8.75%
of BMHC’s issued and outstanding common stock, on a fully-diluted basis, as of
the closing date.
 
2.  Exercise price to equal the closing price on the NYSE on the closing date.

--------------------------------------------------------------------------------


1.    Exercise.
 
(a)  Exercise for Cash. The Registered Holder may, at its option, elect to
exercise this Warrant, in whole or in part and at any time or from time to time
during the Exercise Period, by surrendering the purchase form appended hereto as
Exhibit I duly executed by or on behalf of the Registered Holder, at the
principal office of the Company, or at such other office or agency as the
Company may designate, accompanied by payment in full, in lawful money of the
United States, of the Purchase Price payable in respect of the number of Warrant
Shares purchased upon such exercise. A facsimile or electronic PDF signature of
the Registered Holder on the purchase form shall be sufficient for purposes of
exercising this Warrant, provided that the Company receives the Registered
Holder’s original signature with three (3) business days thereafter.
 
(b)  Cashless Exercise.
 
(i)  At any time during the Exercise Period when the resale of the Warrant
Shares by the Registered Holder is not registered pursuant to an effective
registration statement filed with the Securities and Exchange Commission under
the Securities Act of 1933, as amended (the “Securities Act”), the Registered
Holder may, at its option, elect to exercise this Warrant, in whole or in part,
on a cashless basis, by surrendering this Warrant, with the purchase form
appended hereto as Exhibit I duly executed by or on behalf of the Registered
Holder, at the principal office of the Company, or at such other office or
agency as the Company may designate and canceling a portion of this Warrant in
payment of the Purchase Price payable in respect of the number of Warrant Shares
purchased upon such exercise. In the event of an exercise pursuant to this
subsection 1(b), the number of Warrant Shares issued to the Registered Holder
shall be determined according to the following formula:
 
X = Y(A-B)
A
 

Where: X =     the number of Warrant Shares that shall be issued to the
Registered Holder;           Y =    the number of Warrant Shares for which this
Warrant is being exercised (which shall include both the number of Warrant
Shares issued to the Registered Holder and the number of Warrant Shares subject
to the portion of the Warrant being cancelled in payment of the Purchase Price);
          A =   the Fair Market Value (as defined below) of one share of Common
Stock, as of the date prior to the Exercise Date; and           B =   the
Purchase Price then in effect.

 
2

--------------------------------------------------------------------------------


(ii)  “Fair Market Value” means, for any security as of any date, the closing
sale price for such security on the New York Stock Exchange (“NYSE”), as
reported by Bloomberg, or, if the NYSE begins to operate on an extended hours
basis and does not designate the closing sale price then the last sale price of
such security prior to 4:00:00 p.m., New York City time, as reported by
Bloomberg, or, if the NYSE is not the principal stock exchange for such
security, the last sale price of such security on the principal securities
exchange or trading market where such security is listed or traded as reported
by Bloomberg, or if the foregoing do not apply, the last sale price of such
security in an over-the-counter market on the electronic bulletin board for such
security as reported by Bloomberg, or, if no last sale price is reported for
such security by Bloomberg, the average of the ask prices of any market makers
for such security as reported in the “pink sheets” by Pink Sheets LLC (formerly
the National Quotation Bureau, Inc.). If the Fair Market Value cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Fair Market Value of such security on such date shall be the fair market
value as mutually determined by the Company and the Registered Holder. If the
Company and the Registered Holder are unable to agree upon the Fair Market Value
of such security, then such dispute shall be resolved pursuant to Section 13
hereof. All such determinations shall be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during the
applicable calculation period.
 
(c)  Exercise Date. Each exercise of this Warrant shall be deemed to have been
effected immediately prior to the close of business on the day on which the
applicable purchase form shall have been surrendered to the Company as provided
in subsection 1(a) or 1(b) above (the “Exercise Date”). At such time, the person
or persons in whose name or names any certificates for Warrant Shares shall be
issuable upon such exercise as provided in subsection 1(d) below shall be deemed
to have become the holder or holders of record of the Warrant Shares represented
by such certificates.
 
(d)  Issuance of Certificates. As soon as practicable after the exercise of this
Warrant in whole or in part, and in any event within five (5) business days
thereafter, the Company, at its expense, will cause to be issued in the name of,
and delivered to, the Registered Holder, or as the Registered Holder (upon
payment by the Registered Holder of any applicable transfer taxes) may direct:
 
(i)  a certificate or certificates for the number of full Warrant Shares to
which the Registered Holder shall be entitled upon such exercise plus, in lieu
of any fractional share to which the Registered Holder would otherwise be
entitled, cash in an amount determined pursuant to Section 3 hereof; provided
that in the event the Company's transfer agent is participating in The
Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program,
upon the request of the Registered Holder in connection with the Registered
Holder's sale of such Warrant Shares pursuant to an effective registration
statement under the Securities Act or an exemption from the registration
requirements of the Securities Act, the Company shall credit such aggregate
number of shares of Common Stock to which the Registered Holder is entitled
pursuant to such exercise to the Registered Holder's or its designee's balance
account with DTC through its Deposit Withdrawal Agent Commission system; and
 
(ii)  in case such exercise is in part only, a new warrant or warrants (dated
the date hereof) of like tenor, calling in the aggregate on the face or faces
thereof for the number of Warrant Shares equal (without giving effect to any
adjustment therein) to the number of such shares called for on the face of this
Warrant minus the number of Warrant Shares for which this Warrant was so
exercised (which, in the case of an exercise pursuant to subsection 1(b), shall
include both the number of Warrant Shares issued to the Registered Holder
pursuant to such partial exercise and the number of Warrant Shares subject to
the portion of the Warrant being cancelled in payment of the Purchase Price).
 
3

--------------------------------------------------------------------------------


(e) Beneficial Ownership. The Company shall not effect the exercise of this
Warrant, and the Registered Holder shall not have the right to exercise this
Warrant, to the extent that after giving effect to such exercise, the Registered
Holder (together with the Registered Holder's affiliates) would beneficially own
in excess of 4.99% (the “Maximum Percentage”) of the shares of Common Stock
outstanding immediately after giving effect to such exercise.  For purposes of
the foregoing sentence, the aggregate number of shares of Common Stock
beneficially owned by the Registered Holder and its affiliates shall include the
number of shares of Common Stock issuable upon exercise of this Warrant with
respect to which the determination of such sentence is being made, but shall
exclude shares of Common Stock which would be issuable upon (i) exercise of the
remaining, unexercised portion of this Warrant beneficially owned by the
Registered Holder and its affiliates and (ii) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Company
beneficially owned by the Registered Holder and its affiliates (including,
without limitation, any convertible notes or convertible preferred stock or
warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein.  Except as set forth in the preceding sentence, for
purposes of this paragraph, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended.  For purposes of this Warrant, in determining the number of outstanding
shares of Common Stock, the Registered Holder may rely on the number of
outstanding shares of Common Stock as reflected in (1) the Company's most recent
Form 10-K, Form 10-Q, Current Report on Form 8-K or other public filing with the
Securities and Exchange Commission, as the case may be, (2) a more recent public
announcement by the Company or (3) any other notice by the Company or the
Company's transfer agent setting forth the number of shares of Common Stock
outstanding.  For any reason at any time, upon the written or oral request of
the Registered Holder, the Company shall within two business days confirm orally
and in writing to the Registered Holder the number of shares of Common Stock
then outstanding.  In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including the Company Warrants, by the Registered
Holder and its affiliates since the date as of which such number of outstanding
shares of Common Stock was reported.  By written notice to the Company, the
Registered Holder may from time to time increase or decrease the Maximum
Percentage to any other percentage not in excess of 9.99% specified in such
notice; provided that (i) any such increase will not be effective until the
sixty-first (61st) day after such notice is delivered to the Company, and (ii)
any such increase or decrease will apply only to the Registered Holder and not
to any other holder of Company Warrants.
 
4

--------------------------------------------------------------------------------


2.    Adjustments.
 
(a)  Adjustment for Stock Splits and Combinations. If the Company shall at any
time or from time to time after the date on which this Warrant was first issued
(or, if this Warrant was issued upon partial exercise of, or in replacement of,
another warrant of like tenor, then the date on which such original warrant was
first issued) (the “Original Issue Date”) effect a subdivision of the
outstanding Common Stock, the Purchase Price then in effect immediately before
that subdivision shall be proportionately decreased. If the Company shall at any
time or from time to time after the Original Issue Date combine the outstanding
shares of Common Stock, the Purchase Price then in effect immediately before the
combination shall be proportionately increased. Any adjustment under this
paragraph shall become effective at the close of business on the date the
subdivision or combination becomes effective.
 
(b)  Adjustment for Certain Dividends and Distributions. In the event the
Company at any time, or from time to time after the Original Issue Date shall
make or issue, or fix a record date for the determination of holders of Common
Stock entitled to receive, a dividend or other distribution payable in
additional shares of Common Stock, then and in each such event the Purchase
Price then in effect immediately before such event shall be decreased as of the
time of such issuance or, in the event such a record date shall have been fixed,
as of the close of business on such record date, by multiplying the Purchase
Price then in effect by a fraction:
 
(1)  the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date, and
 
(2)  the denominator of which shall be the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date plus the total number of shares of
Common Stock issuable in payment of such dividend or distribution; provided,
however, that if such record date shall have been fixed and such dividend is not
fully paid or if such distribution is not fully made on the date fixed
therefore, the Purchase Price shall be recomputed accordingly as of the close of
business on such record date and thereafter the Purchase Price shall be adjusted
pursuant to this paragraph as of the time of actual payment of such dividends or
distributions; and provided further that in no event shall the Purchase Price be
reduced pursuant to this Section 2(b)(2) below the Fair Market Value of the
Common Stock on the Original Issue Date.
 
(c)  Adjustments for Other Dividends and Distributions. In the event the Company
at any time or from time to time after the Original Issue Date shall make or
issue, or fix a record date for the determination of holders of Common Stock
entitled to receive, a dividend or other distribution payable in securities of
the Company (other than shares of Common Stock) or in cash or other property
(other than regular cash dividends paid out of earnings or earned surplus,
determined in accordance with generally accepted accounting principles), then
and in each such event provision shall be made so that the Registered Holder
shall receive upon exercise hereof, in addition to the number of shares of
Common Stock issuable hereunder, the kind and amount of securities of the
Company, cash or other property which the Registered Holder would have been
entitled to receive had this Warrant been exercised on the date of such event
and had the Registered Holder thereafter, during the period from the date of
such event to and including the Exercise Date, retained any such securities
receivable during such period, giving application to all adjustments called for
during such period under this Section 2 with respect to the rights of the
Registered Holder.
 
5

--------------------------------------------------------------------------------


(d)  Adjustment for Reorganization.
 
(i)  If there shall occur any reorganization, recapitalization,
reclassification, consolidation or merger involving the Company in which the
Common Stock is converted into or exchanged for securities, cash or other
property (collectively, a “Reorganization”), then, following such
Reorganization, the Registered Holder shall receive upon exercise hereof the
kind and amount of securities, cash or other property which the Registered
Holder would have been entitled to receive pursuant to such Reorganization if
such exercise had taken place immediately prior to such Reorganization.
 
(ii)   The provisions of this paragraph (d) shall similarly apply to subsequent
transactions analogous to a Reorganization. In any such case, appropriate
adjustment (as determined in good faith by the Board) shall be made in the
application of the provisions set forth herein with respect to the rights and
interests thereafter of the Registered Holder, to the end that the provisions
set forth in this Section 2 (including provisions with respect to changes in and
other adjustments of the Purchase Price) shall thereafter be applicable, as
nearly as reasonably may be, in relation to any securities, cash or other
property thereafter deliverable upon the exercise of this Warrant.
 
(e)  Adjustment for Certain Subsequent Offerings.
 
(i)  In the event the Company, at any time after the Original Issue Date, shall
issue shares of Additional Stock (as defined below) for consideration per share
less than the Purchase Price in effect immediately prior to such issuance, then
the Purchase Price in effect immediately prior to such issuance shall be
adjusted in accordance with the following formula:
 

     
C
AP =
P x
O +
P
   
A

 
where:
 
AP = the adjusted Purchase Price.
 
P = the then current Purchase Price.
 
O = the number of shares outstanding (on a fully-diluted basis, assuming the
full conversion, exercise or exchange of all convertible securities then
outstanding) immediately prior to the issuance of such additional shares.
 
C = the aggregate consideration received for the issuance of such additional
shares.
 
A = the number of shares outstanding (on a fully-diluted basis, assuming the
full conversion, exercise or exchange of all Convertible Securities then
outstanding) immediately after the issuance of such additional shares.
 
6

--------------------------------------------------------------------------------


(ii)  As used in this Section 2(e), “Additional Stock” shall mean any shares of
Common Stock issued by the Company or deemed to be issued pursuant to Section
2(e)(iii) after the Original Issue Date, except shares of Common Stock issued
(A) by reason of a stock split, combination, dividend, or other distribution or
issuance of shares of Common Stock that is covered by Sections 2(a), 2(b), 2(c)
or 2(d); (B) to employees or directors of, or consultants or advisors to, the
Company or any of its subsidiaries pursuant to a plan, agreement or arrangement
approved by the Board of Directors of the Company; (C) upon exercise of the
Company Warrants or any other warrants or convertible securities issued by the
Company and outstanding as of the Original Issue Date or issued pursuant to
clauses (A), (B) or (D) through (G) herein; (D) to banks, equipment lessors or
other financial institutions in connection with loans or other extensions of
credit made to the Company; (E) to suppliers or third party service providers in
connection with the provision of goods or services (the primary purpose of which
is not to raise equity capital); (F) in connection with sponsored research,
collaborations, technology license, development, marketing or other similar
agreements or mergers, acquisitions or strategic partnerships (the primary
purpose of which is not to raise equity capital); or (G) upon exercise of any
options, warrants or other rights assumed by the Company in connection with a
merger or other acquisition.
 
(iii)  For the purpose of the adjustment required under this Section 2(e), if
the Company issues or sells (A) stock or other securities (including, without
limitation, warrants and options) convertible into, or exercisable in exchange
for, shares of Additional Stock (such convertible stock or securities being
herein referred to as “Convertible Securities”) or (B) rights or options for the
purchase of shares of Additional Stock or Convertible Securities and if the
Effective Price (as defined below) of such shares of Additional Stock is less
than the Purchase Price in each case the Company shall be deemed to have issued
at the time of the issuance of such rights or options or Convertible Securities
the maximum number of shares of Additional Stock issuable upon exercise or
conversion thereof and to have received as consideration for the issuance of
such shares an amount equal to the total amount of the consideration, if any,
received by the Company for the issuance of such rights or options or
Convertible Securities, plus, in the case of such rights or options, the minimum
amounts of consideration, if any, payable to the Company upon the exercise of
such rights or options, plus, in the case of Convertible Securities, the minimum
amounts of consideration, if any, payable to the Company (other than by
cancellation of liabilities or obligations evidenced by such Convertible
Securities) upon the conversion thereof; provided that if in the case of
Convertible Securities the minimum amounts of such consideration cannot be
ascertained, but are a function of antidilution or similar protective clauses,
the Company shall be deemed to have received the minimum amounts of
consideration without reference to such clauses; provided further that if the
minimum amount of consideration payable to the Company upon the exercise or
conversion of rights, options or Convertible Securities is reduced over time or
on the occurrence or non-occurrence of specified events other than by reason of
antidilution adjustments, the Effective Price shall be recalculated using the
figure to which such minimum amount of consideration is reduced; provided
further that if the minimum amount of consideration payable to the Company upon
the exercise or conversion of such rights, options or Convertible Securities is
subsequently increased, the Effective Price shall be again recalculated using
the increased minimum amount of consideration payable to the Company upon the
exercise or conversion of such rights, options or Convertible Securities. No
further adjustment of the Purchase Price, as adjusted upon the issuance of such
rights, options or Convertible Securities, shall be made as a result of the
actual issuance of shares of Additional Stock on the exercise of any such rights
or options or the conversion of any such Convertible Securities. If any such
rights or options or the conversion privilege represented by any such
Convertible Securities shall expire without having been exercised, the Purchase
Price as adjusted upon the issuance of such rights, options or Convertible
Securities shall be readjusted to the Purchase Price which would have been in
effect had an adjustment been made on the basis that the only shares of
Additional Stock so issued were the shares of Additional Stock, if any, actually
issued or sold on the exercise of such rights or options or rights of conversion
of such Convertible Securities, and such shares of Additional Stock, if any,
were issued or sold for the consideration actually received by the Company upon
such exercise, plus the consideration, if any, actually received by the Company
for the granting of all such rights or options, whether or not exercised, plus
the consideration received for issuing or selling the Convertible Securities,
whether or not converted, plus the consideration, if any, actually received by
the Company (other than by cancellation of liabilities or obligations evidenced
by such Convertible Securities) on the conversion of such Convertible
Securities. As used herein, the “Effective Price” of the shares of Additional
Stock shall mean the quotient determined by dividing the total number of shares
of Additional Stock issued or sold, or deemed to have been issued or sold by the
Company under this Section 2(e), into the aggregate consideration received, or
deemed to have been received by the Company for such issue under this Section
2(e), for such shares of Additional Stock.
 
7

--------------------------------------------------------------------------------


(f)  Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Purchase Price pursuant to this Section 2, the Company at
its expense shall, as promptly as reasonably practicable but in any event not
later than ten business days thereafter, compute such adjustment or readjustment
in accordance with the terms hereof and furnish to the Registered Holder a
certificate setting forth such adjustment or readjustment (including the kind
and amount of securities, cash or other property for which this Warrant shall be
exercisable and the Purchase Price) and showing in detail the facts upon which
such adjustment or readjustment is based. The Company shall, as promptly as
reasonably practicable after the written request at any time of the Registered
Holder (but in any event not later than five business days thereafter), furnish
or cause to be furnished to the Registered Holder a certificate setting forth
(i) the Purchase Price then in effect and (ii) the number of shares of Common
Stock and the amount, if any, of other securities, cash or property which then
would be received upon the exercise of this Warrant.
 
(g)  Deminimis Adjustments. No adjustment in the Purchase Price need be made
unless the adjustment would require an increase or decrease of at least 1% in
the Purchase Price. Any adjustments that are not made shall be carried forward
and taken into account in any subsequent adjustment.
 
3.    Fractional Shares. The Company shall not be required upon the exercise of
this Warrant to issue any fractional shares, but shall pay the value thereof to
the Registered Holder in cash on the basis of the Fair Market Value per share of
Common Stock, as determined pursuant to subsection 1(b) above.
 
8

--------------------------------------------------------------------------------


4.   Transfers, etc.
 
(a)  Notwithstanding anything to the contrary contained herein, this Warrant and
the Warrant Shares shall not be sold or transferred unless either (i) they first
shall have been registered under the Securities Act, or (ii) such sale or
transfer shall be exempt from the registration requirements of the Act and the
Company shall have been furnished with an opinion of legal counsel, reasonably
satisfactory to the Company, to the effect that such sale or transfer is exempt
from the registration requirements of the Securities Act. Notwithstanding the
foregoing, no registration or opinion of counsel shall be required for (i) a
transfer by a Registered Holder which is an entity to a wholly owned subsidiary
or affiliate of such entity, a transfer by a Registered Holder which is a
partnership to a partner of such partnership or a retired partner of such
partnership or to the estate of any such partner or retired partner, or a
transfer by a Registered Holder which is a limited liability company to a member
of such limited liability company or a retired member or to the estate of any
such member or retired member to the extent any such transfers are exempt from
the registration requirements of the Securities Act, provided that the
transferee in each case agrees in writing to be subject to the terms of this
Section 4, or (ii) a transfer made in accordance with Rule 144 under the
Securities Act.
 
(b)  Each certificate representing Warrant Shares shall bear a legend
substantially in the following form:
 
“The securities represented hereby have not been registered under the Securities
Act of 1933, as amended, or any state securities laws and neither the securities
nor any interest therein may be offered, sold, transferred, pledged or otherwise
disposed of except pursuant to an effective registration under such act or an
exemption from registration, which, in the opinion of counsel reasonably
satisfactory to counsel for this corporation, is available.”
 
The foregoing legend shall be removed from the certificates representing any
Warrant Shares, at the request of the Registered Holder thereof, at such time as
they become eligible for resale pursuant to Rule 144(k) under the Securities Act
or at such time as the Warrant Shares are sold or transferred in accordance with
the requirements of a registration statement of the Company on Form S-1, or such
other form as may then be in effect.
 
(c)  The Company will maintain a register containing the name and address of the
Registered Holder of this Warrant. The Registered Holder may change its address
as shown on the warrant register by written notice to the Company requesting
such change.
 
(d)  Subject to the provisions of this Section 4, this Warrant and all rights
hereunder are transferable, in whole or in part, upon surrender of this Warrant
with a properly executed assignment (in the form of Exhibit II hereto) at the
principal office of the Company (or, if another office or agency has been
designated by the Company for such purpose, then at such other office or
agency).
 
9

--------------------------------------------------------------------------------


5.    No Impairment. The Company will not, by amendment of its charter or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the Registered Holder against impairment.
 
6.    Notices of Record Date, etc. In the event:
 
(a)  the Company shall take a record of the holders of its Common Stock (or
other stock or securities at the time deliverable upon the exercise of this
Warrant) for the purpose of entitling or enabling them to receive any dividend
or other distribution, or to receive any right to subscribe for or purchase any
shares of stock of any class or any other securities, or to receive any other
right; or
 
(b)  of any capital reorganization of the Company, any reclassification of the
Common Stock of the Company, any consolidation or merger of the Company with or
into another corporation, or any transfer of all or substantially all of the
assets of the Company; or
 
(c)  of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company,
 
then, and in each such case, the Company will send or cause to be sent to the
Registered Holder a notice specifying, as the case may be, (i) the record date
for such dividend, distribution or right, and the amount and character of such
dividend, distribution or right, or (ii) the effective date on which such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up is to take place, and the time, if any is to be fixed,
as of which the holders of record of Common Stock (or such other stock or
securities at the time deliverable upon the exercise of this Warrant) shall be
entitled to exchange their shares of Common Stock (or such other stock or
securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up. Such notice shall be sent at least five business days
prior to the record date or effective date for the event specified in such
notice.
 
7.    Reservation of Stock. The Company will at all times reserve and keep
available, solely for issuance and delivery upon the exercise of this Warrant,
such number of Warrant Shares and other securities, cash and/or property, as
from time to time shall be issuable upon the exercise of this Warrant.
 
8.    Exchange or Replacement of Warrants.
 
(a)  Upon the surrender by the Registered Holder, properly endorsed, to the
Company at the principal office of the Company, the Company will, subject to the
provisions of Section 5 hereof, issue and deliver to or upon the order of the
Registered Holder, at the Company’s expense, a new Warrant or Warrants of like
tenor, in the name of the Registered Holder or as the Registered Holder (upon
payment by the Registered Holder of any applicable transfer taxes) may direct,
calling in the aggregate on the face or faces thereof for the number of shares
of Common Stock (or other securities, cash and/or property) then issuable upon
exercise of this Warrant.
 
10

--------------------------------------------------------------------------------


(b)  Upon receipt of evidence reasonably satisfactory to the Company of the
loss, theft, destruction or mutilation of this Warrant and (in the case of loss,
theft or destruction) upon delivery of an indemnity agreement (with surety if
reasonably requested) in an amount reasonably satisfactory to the Company, or
(in the case of mutilation) upon surrender and cancellation of this Warrant, the
Company will issue, in lieu thereof, a new Warrant of like tenor.
 
9.    Notices. All notices and other communications from the Company to the
Registered Holder in connection herewith shall be mailed by certified or
registered mail, postage prepaid, or sent via a reputable nationwide overnight
courier service guaranteeing next business day delivery, to the address last
furnished to the Company in writing by the Registered Holder. All notices and
other communications from the Registered Holder to the Company in connection
herewith shall be mailed by certified or registered mail, postage prepaid, or
sent via a reputable nationwide overnight courier service guaranteeing next
business day delivery, to the Company at its principal office set forth below.
If the Company should at any time change the location of its principal office to
a place other than as set forth below, it shall give prompt written notice to
the Registered Holder and thereafter all references in this Warrant to the
location of its principal office at the particular time shall be as so specified
in such notice. All such notices and communications shall be deemed delivered
one business day after being sent via a reputable international overnight
courier service guaranteeing next business day delivery.
 
10.  No Rights as Stockholder. Until the exercise of this Warrant, the
Registered Holder shall not have or exercise any rights by virtue hereof as a
stockholder of the Company. Notwithstanding the foregoing, in the event (i) the
Company effects a split of the Common Stock by means of a stock dividend and the
Purchase Price of and the number of Warrant Shares are adjusted as of the date
of the distribution of the dividend (rather than as of the record date for such
dividend), and (ii) the Registered Holder exercises this Warrant between the
record date and the distribution date for such stock dividend, the Registered
Holder shall be entitled to receive, on the distribution date, the stock
dividend with respect to the shares of Common Stock acquired upon such exercise,
notwithstanding the fact that such shares were not outstanding as of the close
of business on the record date for such stock dividend.
 
11.  Amendment or Waiver. Any term of this Warrant may be amended or waived
(either generally or in a particular instance and either retroactively or
prospectively) with the written consent of the Company and the holders of
Company Warrants representing at least two-thirds of the number of shares of
Common Stock then subject to outstanding Company Warrants. Notwithstanding the
foregoing, (a) this Warrant may be amended and the observance of any term
hereunder may be waived without the written consent of the Registered Holder
only in a manner which applies to all Company Warrants proportionately and
otherwise in the same fashion and (b) the number of Warrant Shares subject to
this Warrant and the Purchase Price of this Warrant may not be amended, and the
right to exercise this Warrant may not be waived, without the written consent of
the Registered Holder (it being agreed that an amendment to or waiver under any
of the provisions of Section 2 of this Warrant shall not be considered an
amendment of the number of Warrant Shares or the Purchase Price). The Company
shall give prompt written notice to the Registered Holder of any amendment
hereof or waiver hereunder that was effected without the Registered Holder’s
written consent. No waivers of any term, condition or provision of this Warrant,
in any one or more instances, shall be deemed to be, or construed as, a further
or continuing waiver of any such term, condition or provision.
 
11

--------------------------------------------------------------------------------


12.  Dispute Resolution. In the case of a dispute as to the determination of the
Purchase Price or the arithmetic calculation of the Warrant Shares, the Company
shall submit the disputed determinations or arithmetic calculations via
facsimile within two business days of receipt of the Purchase Form giving rise
to such dispute, as the case may be, to the Registered Holder. If the Holder and
the Company are unable to agree upon such determination or calculation of the
Purchase Price or the Warrant Shares within three business days of such disputed
determination or arithmetic calculation being submitted to the Registered
Holder, then the Company shall, within two business days submit via facsimile
(a) the disputed determination of the Purchase Price to an independent,
reputable investment bank selected by the Company and approved by the Registered
Holder or (b) the disputed arithmetic calculation of the Warrant Shares to the
Company's independent, outside accountant. The Company, at the Company's
expense, shall use reasonable best efforts to cause at its expense the
investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Registered Holder
of the results no later than ten business days from the time it receives the
disputed determinations or calculations. Such investment bank's or accountant's
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.
 
13.  Section Headings. The section headings in this Warrant are for the
convenience of the parties and in no way alter, modify, amend, limit or restrict
the contractual obligations of the parties.
 
14.  Governing Law. This Warrant will be governed by and construed in accordance
with the internal laws of the State of New York (without reference to the
conflicts of law provisions thereof).
 
15.  Facsimile Signatures. This Warrant may be executed by facsimile signature
or electronic document in PDF format.
 
 
* * * * * * *
12

--------------------------------------------------------------------------------



EXECUTED as of the Date of Issuance indicated above.
 
 

 
BUILDING MATERIALS HOLDING CORPORATION
 
By:________________________________
  Name:
  Title:

 
 
ATTEST:
 
_________________________
 
13

--------------------------------------------------------------------------------




EXHIBIT I
 
PURCHASE FORM
 
To: Building Materials Holding
Corporation                                        Dated:____________
 


 
The undersigned, pursuant to the provisions set forth in the attached Warrant
(No. [__]), hereby elects to purchase (check applicable box):
 

      Ø  
____shares of the Common Stock of Building Materials Holding Corporation covered
by such Warrant; or 

 

      Ø  
____ the maximum number of shares of Common Stock covered by such Warrant
pursuant to the cashless exercise procedure set forth in subsection 1(b).

 
The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant. Such payment takes
the form of (check applicable box or boxes):
 

      Ø  
$______ in lawful money of the United States; and/or

 

      Ø  
the cancellation of such number of Warrant Shares as is necessary, in accordance
with the formula set forth in subsection 1(b), to exercise this Warrant with
respect to the maximum number of Warrant Shares purchasable pursuant to the
cashless exercise procedure set forth in subsection 1(b).

 
Notwithstanding anything to the contrary contained herein, this Purchase Form
shall constitute a representation by the holder of the Warrant submitting this
Purchase Form that, after giving effect to the exercise provided for in this
Purchase Form, such holder (together with its affiliates) will not have
beneficial ownership (together with the beneficial ownership of such Person's
affiliates) of a number of shares of Common Stock which exceeds the Maximum
Percentage of the total outstanding shares of Common Stock as determined
pursuant to the provisions of Section 1(e) of this Warrant.
 
 

 
Signature: ______________________
 
Address: _______________________
 
      _______________________

 
14

--------------------------------------------------------------------------------



EXHIBIT II
 
ASSIGNMENT FORM
 
FOR VALUE RECEIVED, _____________________ hereby sells, assigns and transfers
all of the rights of the undersigned under the attached Warrant (No. [__]) with
respect to the number of shares of Common Stock of Building Materials Holding
Corporation covered thereby set forth below, unto:
 
Name of Assignee
Address
No. of Shares
                       

Dated:_____________________
 
Signature:________________________________
 
Signature Guaranteed:
 
By: _______________________
 
The signature should be guaranteed by an eligible guarantor institution (banks,
stockbrokers, savings and loan associations and credit unions with membership in
an approved signature guarantee medallion program) pursuant to Rule 17Ad-15
under the Securities Exchange Act of 1934, as amended.
 


15

--------------------------------------------------------------------------------

